Exhibit 10.25.6

 

 

 

HAWKER

BEECHCRAFT SAVINGS

AND INVESTMENT

PLAN

 

 

 

JANUARY 1, 2011



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT

SAVINGS AND INVESTMENT PLAN

TABLE OF CONTENTS

 

          Page  

ARTICLE I — DEFINITIONS

     1   

Section 1.01.

   Account(s)      1   

Section 1.02.

   Administrative Committee      1   

Section 1.03.

   Affiliated Company      1   

Section 1.04.

   Authorized Leave of Absence      2   

Section 1.05.

   Beneficiary      2   

Section 1.06.

   Break in Service      2   

Section 1.07.

   Code      2   

Section 1.08.

   Committee      2   

Section 1.09.

   Compensation      2   

Section 1.10.

   Eligible Employee      2   

Section 1.11.

   Employee      3   

Section 1.12.

   Employer      3   

Section 1.13.

   Employment Commencement Date      3   

Section 1.14.

   ERISA      3   

Section 1.15.

   Highly Compensated Employee      3   

Section 1.16.

   Hour of Service      3   

Section 1.17.

   Investment Committee      5   

Section 1.18.

   Layoff      5   

Section 1.19.

   Leased Employee      5   

Section 1.20.

   Non-Highly Compensated Employee      5   

Section 1.21.

   Normal Retirement Age and Normal Retirement Date      5   

Section 1.22.

   Parental Leave      5   

Section 1.23.

   Participant      6   

Section 1.24.

   Period of Service      6   

Section 1.25.

   Period of Severance      6   

Section 1.26.

   Plan Year      6   

Section 1.27.

   Qualified Military Service      6   

Section 1.28.

   Reemployment Commencement Date      6   

Section 1.29.

   Severance From Service      6   

Section 1.30.

   Spouse      7   

Section 1.31.

   Trust      7   

Section 1.32.

   Trustee      7   

Section 1.33.

   Trust Fund      7   

Section 1.34.

   Valuation Date      7   

Section 1.35.

   Vested      7   

 

i



--------------------------------------------------------------------------------

Section 1.36.

   Year of Vesting Service      7   

ARTICLE II — PARTICIPATION

     8   

Section 2.01.

   Commencement of Participation      8   

Section 2.02.

   Transfer to Employee Status      8   

Section 2.03.

   Duration of Active Participation      8   

Section 2.04.

   Rehire After Severance from Service      8   

ARTICLE III — ROLLOVER CONTRIBUTIONS AND TRANSFERS

     9   

Section 3.01.

   Rollover Contributions      9   

Section 3.02.

   Plan-to-Plan Transfers      10   

ARTICLE IV — CONTRIBUTIONS

     11   

Section 4.01.

   Profit Sharing Plan      11   

Section 4.02.

   Retirement Income Savings Program Contributions      11   

Section 4.03.

   Employer Matching Contribution      12   

Section 4.04.

   Elective Contributions      12   

Section 4.05.

   401(k) Test      16   

Section 4.06.

   401(m) Test      22   

ARTICLE V — ALLOCATION OF GAINS AND LOSSES AND LIMITATIONS ON ALLOCATIONS

     29   

Section 5.01.

   Allocation of Income and Loss      29   

Section 5.02.

   Limitations on Allocations      29   

ARTICLE VI — DISTRIBUTIONS AND VESTING

     33   

Section 6.01.

   Normal Retirement Benefits      33   

Section 6.02.

   Disability Benefits      33   

Section 6.03.

   Death Benefits      33   

Section 6.04.

   Other Terminations      33   

Section 6.05.

   Commencement of Benefits      35   

Section 6.06.

   Methods of Distribution      36   

Section 6.07.

   Small Amounts      36   

Section 6.08.

   Hierarchy of Distribution      36   

Section 6.09.

   Minimum Distributions      36   

Section 6.10.

   Beneficiary Designation      37   

Section 6.11.

   Withdrawals (Prior to Severance from Employment)      38   

Section 6.12.

   Eligible Rollover Distributions      40   

ARTICLE VII — ADMINISTRATION

     43   

Section 7.01.

   Committees      43   

Section 7.02.

   Committee Duties      43   

 

ii



--------------------------------------------------------------------------------

Section 7.03.

   Named Fiduciary      44   

Section 7.04.

   Resignation and Removal      44   

Section 7.05.

   Funding Policy and Method      45   

Section 7.06.

   Bonding      46   

ARTICLE VIII — IDA’S AND PLAN LOANS

     47   

Section 8.01.

   General      47   

Section 8.02.

   Investment Funds      47   

Section 8.03.

   Participant Loans      48   

ARTICLE IX — AMENDMENT AND TERMINATION

     53   

Section 9.01.

   Right to Amend      53   

Section 9.02.

   Termination of Plan      53   

ARTICLE X — CLAIMS PROCEDURE

     54   

Section 10.01.

   Claims      54   

Section 10.02.

   Claims Review      54   

Section 10.03.

   Appeal of Claim Denial      55   

Section 10.04.

   Review on Appeal      55   

Section 10.05.

   Litigation of Claim      56   

ARTICLE XI — TOP HEAVY PLAN

     57   

Section 11.01.

   General      57   

Section 11.02.

   Top Heavy Plan Determination      57   

Section 11.03.

   Definitions      58   

Section 11.04.

   Aggregation of Plans      59   

Section 11.05.

   Effect of Top Heavy Status      59   

ARTICLE XII — MISCELLANEOUS PROVISIONS

     61   

Section 12.01.

   Purpose of Plan      61   

Section 12.02.

   Successor and Transfers      61   

Section 12.03.

   Adoption by Other Employers      61   

Section 12.04.

   Unclaimed Account Procedure      62   

Section 12.05.

   Spendthrift Provisions      64   

Section 12.06.

   Corrective Action      65   

Section 12.07.

   Binding Upon Heirs, Assigns, Etc.      65   

Section 12.08.

   Interpretation and Governing Law      65   

Section 12.09.

   Changes in Vesting Schedule      65   

Section 12.10.

   Return of Contributions      65   

Section 12.11.

   Notices      66   

Section 12.12.

   Separate Liability      66   

Section 12.13.

   Word Usage      66   

 

iii



--------------------------------------------------------------------------------

Section 12.14.

   Erroneous Payments      66   

Section 12.15.

   No Contract of Employment      66   

Section 12.16.

   Minors and Incompetents      66   

Section 12.17.

   Indemnification by Employer      67   

Section 12.18.

   Severability Clause      67   

Section 12.19.

   Headings      67   

Section 12.20.

   Action by Employer      67   

Section 12.21.

   USERRA and Qualified Military Service      67   

Section 12.22.

   Fees and Expenses      68   

Section 12.23.

   Use of Electronic Media      68   

 

iv



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT

SAVINGS AND INVESTMENT PLAN

W I T N E S S E T H: That,

WHEREAS, Hawker Beechcraft Corporation (the “Company”) has heretofore
established a retirement plan known as the “Hawker Beechcraft Savings and
Investment Plan,” as of April 1, 2007, (hereinafter the “Effective Date”); and

WHEREAS, it has become necessary and desirable to amend the Plan in so many
particulars that it is desirable to amend and restate each and every section
thereof; and

WHEREAS, the Company has duly approved and authorized the adoption of this
amended and restated version of the Plan.

NOW, THEREFORE, the Company does hereby adopt the following as its amended and
restated Plan, which Plan will continue to be known as the “Hawker Beechcraft
Savings and Investment Plan” (hereinafter referred to as the “Plan”) effective
January 1, 2011, unless otherwise provided herein, and the rights, privileges,
and obligations of any Employer, Participant, Employee, Beneficiary, or other
person will be governed by the terms of this amended and restated Plan from and
after said date.

12/13/2010



--------------------------------------------------------------------------------

ARTICLE I — DEFINITIONS

Where the following words and phrases appear in this Plan, they shall have the
following meanings set forth in this Article, unless the context clearly
indicates otherwise.

Section 1.01. Account(s) means the various accounts established for each
Participant under the Plan. Separate accounting among a Participant’s Accounts
will be utilized. Such accounting will be done in a reasonable and consistent
manner and include the separate allocation of gains, losses, withdrawals, and
other credits or charges among the Participant’s Accounts. The following
accounts will be established under this Plan:

 

  A. 401(k) Account — An account created to hold 401(k) contributions (see,
Section 4.04).

 

  B. After-Tax Account — An account created to hold After-Tax Contributions
(see, Section 4.04).

 

  C. Retirement Income Saving Program Account — An account created to hold
Retirement Income Savings Program (RISP) contributions (see, Section 4.02).

 

  D. Rollover Account — An account created to hold Rollover Contributions (see,
Section 3.01).

 

  E. Matching Account — An account created to hold Matching Contributions (see,
Section 4.03).

The Administrative Committee may establish such additional accounts as it deems
necessary or proper.

Section 1.02. Administrative Committee means the Administrative Committee
appointed by the Company pursuant to Section 7.01 to carry out the various
administrative duties with respect to the Plan in a manner consistent with the
terms of the Plan and ERISA.

Section 1.03. Affiliated Company means any of the following: a member of a
controlled group of corporations as determined in accordance with Section 414(b)
of the Code, if Employer is also a member of such controlled group; an
unincorporated trade or business who is under common control with Employer, as
determined in accordance with Section 414(c) of the Code and the regulations
issued thereunder; any organization which, together with Employer, forms an
affiliated service group, as determined under Section 414(m) of the Code and the
regulations issued thereunder; and any organization or arrangement determined
under Section 414(o) of the Code and regulations issued thereunder. Employment
with an Affiliated Company shall not be deemed to have commenced for any purpose
of this Plan until such entity becomes an Affiliated Company as defined above
except as provided by Section 1.16.C.

 

   -1-    12/13/2010



--------------------------------------------------------------------------------

For purposes of Article V, the foregoing provisions of Code Sections 414(b) and
414(c) shall be applied by substituting “more than 50%” for the phrase “at least
80%” each place it appears in Code Section 1563(a)(1).

Section 1.04. Authorized Leave of Absence means an absence approved by the
Employer on a uniform and nondiscriminatory basis not exceeding one year for any
of the following reasons: illness of the Employee or a relative, the death of a
relative, education of the Employee, or personal or family business of an
extraordinary nature, provided, that in each case the Employee returns to the
service of the Employer within the time period specified by the Employer.

Section 1.05. Beneficiary means the person or persons, or entity or entities,
determined under Section 6.10.

Section 1.06. Break in Service means the fifth anniversary (seventh anniversary
if the absence from employment is due to a Parental Leave or otherwise
authorized pursuant to the Family and Medical Leave Act of 1993) of the date on
which the absence commences.

Section 1.07. Code means the Internal Revenue Code of 1986, as amended.

Section 1.08. Committee means the Committees appointed by the Company pursuant
to Section 7.03.

Section 1.09. Compensation has the meaning set forth in Section 5.02.E.2.

Notwithstanding anything to the contrary, the amount of Compensation taken into
account under this Plan shall not exceed $200,000 (as adjusted for cost of
living increases as provided in Section 401(a)(17) of the Code).

For Plan Years beginning on or after July 1, 2007, elective deferrals (see,
Section 4.04) can only be made with respect to amounts that are compensation
within the meaning of Code Section 415(c)(3) and Treasury Regulation §1.415(c)-2
(see, Article V).

The determination of whether any payment constitutes Compensation shall be made
by the Employer.

Section 1.10. Eligible Employee means an Employee of the Employer. In no event
shall the term “Eligible Employee” include any individual classified, treated or
otherwise characterized by the Employer as an independent contractor,
consultant, Leased Employee, temporary agency employee or otherwise not treated
by the Employer as an “Eligible Employee” for purposes of this Plan. The term
“Eligible Employee” shall not include any Leased Employee; any Employee who is
covered under the provisions of a collective

 

   -2-    12/13/2010



--------------------------------------------------------------------------------

bargaining agreement, unless such collective bargaining agreement specifically
provides for participation in this Plan or where the Administrative Committee
permits participation by collectively bargained employees; any nonresident alien
who (i) either receives no earned income (within the meaning of Code
Section 911(d)(2)) from sources within the United States under Code
Section 861(a)(3) or (ii) receives such earned income from such sources within
the United States but such earned income is exempt from United States income tax
under an applicable income tax convention; individuals or classification of
individuals listed on Exhibit A (as amended from time to time by the Senior Vice
President of Human Resources of the Company or his or her delegate, or other
officer to whom such authority has been delegated by the Company) or a Puerto
Rico based employee. The foregoing determination of whether an individual
constitutes an “Eligible Employee” for purposes of this Plan shall be made by
the Employer with the consent of the Administrative Committee in its sole
discretion. Said determination shall apply for all purposes of this Plan and
regardless of whether such individual is later classified by any governmental
agency, court, tribunal, governing body, the Employer or any other person or
entity as a common law employee of the Employer. It is the intent hereof that
the Employer with the consent of the Administrative Committee shall decide in
its sole discretion which individuals are classified as an Eligible Employee for
purposes of this Plan.

Section 1.11. Employee means any individual who is employed and compensated (by
United States payroll check issued directly from the Employer, Affiliated
Company or agent thereof to the Employee or direct payroll deposit made to the
Employee’s Account) by the Employer or agent thereof.

Section 1.12. Employer means the Company and any other Affiliated Company which
adopts this Plan for the benefit of its Employees.

Section 1.13. Employment Commencement Date means the date the Employee first
completes an Hour of Service.

Section 1.14. ERISA means the Employee Retirement Income Security Act of 1974,
as amended.

Section 1.15. Highly Compensated Employee means any Employee who (i) was a 5%
owner at any time during the current or preceding Plan Year or (ii) received
compensation (as defined in Section 5.01E. in excess of $80,000 (as adjusted and
defined under Code Section 414(q)) during the preceding Plan Year.

Section 1.16. Hour of Service shall be determined by including service with the
Employer and any Affiliated Company. In addition, in the case of an individual
deemed to be an “employee” under Code Section 414(n) or 414(o), hours of service
with such entity will be considered Hours of Service under this Plan. Service
will be credited in accordance with the following Subsections:

 

  A. General. An Hour of Service shall include:

 

   -3-    12/13/2010



--------------------------------------------------------------------------------

  1. Each hour for which an Employee is directly or indirectly paid, or entitled
to payment, for the performance of duties;

 

  2. Each hour for which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by an entity described above, which hours shall
be considered as occurring in the computation period or periods to which the
award or agreement pertains, rather than in the computation period in which the
award, agreement, or payment is made; and

 

  3. Each hour for which an Employee is paid, directly or indirectly, or for
which the Employee is entitled to payment (irrespective of whether the
employment relationship is terminated) for reasons other than for the
performance of duties during a computation period, such as leave of absence,
vacation, holiday, sick leave, illness, incapacity (including disability),
layoff, jury duty, or military duty, which hours shall be considered as
occurring in the computation period in which the Employee is paid, the Employee
becomes entitled to payment, or the payment becomes due, whichever first occurs.
Notwithstanding the preceding provisions of this Subsection:

 

  a. No Hours of Service shall be credited for payments made or due to an
Employee under a plan maintained solely for the purpose of complying with an
applicable workers’ compensation law, unemployment compensation law, or
disability insurance law; and

 

  b. No Hours of Service shall be credited for payments which an Employee
receives for medical or medically related expenses incurred by the Employee.

An Hour of Service already credited under Subsection 1.16.A.1. or 1.16.A.3., as
the case may be, shall not be credited under Subsection 1.16.A.2. In addition,
in the event Subsection 1.16.A.2. or 1.16.A.3. applies, no more than 501 hours
shall be credited for any single continuous period during which an Employee does
not perform any duties (whether or not that period occurs during a single
computation period).

 

  B. Method of Crediting. For purposes of determining Hours of Service which
must be credited, the Administrative Committee shall determine the Hours of
Service from records of hours worked and hours for which payment is due or made.

 

  C.

Predecessor Employer. If Employer maintains a qualified plan under Code
Section 401(a) of a predecessor employer as described in Section 414(a)(1) of
the Code, a predecessor employer shall be treated as an Employer for purposes of
determining an Employee’s Hours of Service under the Plan. In addition, when
Employer does not maintain a plan of the predecessor employer, the predecessor
employer shall be treated as an Employer for purposes of determining an
Employee’s Hours of Service

 

   -4-    12/13/2010



--------------------------------------------------------------------------------

 

to the extent provided in regulations promulgated by the Secretary of the
Treasury under Section 414(a)(2) of the Code. The Employer may also elect, with
the consent of the Company, to credit hours of service with another entity for
purposes of eligibility, vesting and/or benefits.

 

  D. Ambiguity. The Administrative Committee shall resolve any ambiguity with
respect to the meaning of an Hour of Service in favor of an Employee.
Furthermore, in determining Hours of Service, the Administrative Committee shall
apply the rules of Paragraphs (b) and (c) of Labor Reg. § 2530.200b-2, which the
Plan specifically incorporates by reference herein.

 

  E. FMLA Leaves. An Employee taking a leave of absence pursuant to the Family
and Medical Leave Act of 1993 (“FMLA”) will be treated as continuing service
while on such FMLA leave for purposes of determining whether such Employee has
incurred a Break in Service under the terms of this Plan.

Section 1.17. Investment Committee means the Investment Committee appointed by
the Company pursuant to Section 7.01 to carry out the various investment duties
with respect to the Plan in a manner consistent with the terms of the Plan and
ERISA.

Section 1.18. Layoff means an involuntary interruption of service due to
reduction of work force with the possibility of recall to employment when
conditions warrant.

Section 1.19. Leased Employee means any person who, pursuant to an agreement
between the recipient and any other person (“leasing organization”), has
performed services for the recipient (or for the recipient and related persons
determined in accordance with Section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one year and such services are
performed under the primary direction and control of the recipient.

Section 1.20. Non-Highly Compensated Employee means any Employee who is not a
Highly Compensated Employee.

Section 1.21. Normal Retirement Age and Normal Retirement Date means the date
the Employee attains age 65.

Section 1.22. Parental Leave means the period of absence from work by reason of
pregnancy, the birth of an Employee’s child, the placement of a child with the
Employee in connection with the child’s adoption, or caring for such child
immediately after birth or placement.

 

   -5-    12/13/2010



--------------------------------------------------------------------------------

Section 1.23. Participant means any Eligible Employee who is qualified under
Article II and who remains as such under the Plan. Where the context requires,
the term Participant shall also include a former Employee who was a Participant.

Section 1.24. Period of Service means the period of time commencing on the
Employee’s Employment Commencement Date or Reemployment Commencement Date,
whichever is applicable, and ending of the Employee’s Severance From Service
provided, that the following periods shall not be taken into account in the case
of an Employee who first performs an Hour of Service on or after January 1,
2007, in the case of a Participant who has never had a Vested account balance,
the Period of Service before any Period of Severance which equals or exceeds
five (5) consecutive years.

In determining the length of a Period of Service, the Administrative Committee
will include any period of time beginning on an Employee’s Severance from
Service date and ending on the date on which he or she is next credited with an
Hour of Service, provided that such Hour of Service is credited within the
twelve- (12) consecutive month period following such Severance from Service
date.

In making the determinations described above, the second, third, and fourth
consecutive years of a Layoff (from the first anniversary of the last day paid
to the fourth anniversary of the last day paid) and any period in excess of one
(1) year of an Authorized Leave of Absence shall be regarded as neither a Period
of Service nor a Period of Severance.

Section 1.25. Period of Severance means the period of time beginning on the
Employee’s Severance from Service date and ending on the Employee’s Reemployment
Commencement Date.

Section 1.26. Plan Year means the 12-month period commencing January 1.

Section 1.27. Qualified Military Service means any service in the uniformed
service by any Eligible Employee if such Eligible Employee is entitled to
reemployment right under Chapter 43 of Title 38 of the United States Code,
provided the Employee returns to employment with the Employer within the
applicable time limits prescribed by Chapter 43 of Title 38 of the United States
Code.

Section 1.28. Reemployment Commencement Date means the date on which the
Employee first completes an Hour of Service following a Period of Severance.

Section 1.29. Severance From Service means the termination of employment by
reason of quit, discharge, Layoff or death, the failure to return from
Authorized Leave of Absence, Qualified Military Service or disability (as
defined in Section 6.02).

 

   -6-    12/13/2010



--------------------------------------------------------------------------------

Section 1.30. Spouse means, with respect to an individual, the individual’s
lawful spouse of the opposite sex; provided, that, a former spouse will be
treated as the spouse or surviving spouse to the extent provided in a qualified
domestic relations order as described in Section 414(p) of the Code.

Section 1.31. Trust means and refers to the Trust created by the Trust
Agreement, which is incorporated herein by reference and as it may be amended
from time to time.

Section 1.32. Trustee means the Trustee of the Trust.

Section 1.33. Trust Fund means all of the assets owned by the Trust and held by
the Trustee under this Plan.

Section 1.34. Valuation Date means each business day on which the New York Stock
Exchange is open.

Section 1.35. Vested means, with respect to a benefit or right under the Plan, a
claim obtained by a Participant which is unconditional and which is legally
enforceable against the Plan.

Section 1.36. Year of Vesting Service means a 12- month Period of Service.

 

   -7-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE II — PARTICIPATION

Section 2.01. Commencement of Participation. An Eligible Employee will become a
Participant in this Plan upon completing one Hour of Service. Enrollment in the
elective deferral features of this Plan (see, Section 4.04) will not be deemed
to have been completed until such Participant has designated a percentage by
which his or her Compensation will be reduced as an elective deferral in
accordance with Section 4.04 and such other information as the Administrative
Committee may from time to time prescribe.

Section 2.02. Transfer to Employee Status. If an individual is transferred to a
position in which such individual becomes an Eligible Employee, said individual
will become a Participant on the date on which such person is transferred.

Section 2.03. Duration of Active Participation. An Eligible Employee will cease
to be an active Participant on the earlier of the date such Employee terminates
employment, incurs a Severance from Service or is no longer classified as an
Eligible Employee.

Section 2.04. Rehire After Severance from Service. If a former Participant is
rehired by Employer after a Severance from Service, such person shall again
become a Participant, in the Plan, provided, such person is classified as an
Eligible Employee.

 

   -8-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE III — ROLLOVER CONTRIBUTIONS AND TRANSFERS

Section 3.01. Rollover Contributions. A Participant may rollover qualified cash
funds into this Plan subject to the following provisions:

 

  A. General. Prior to making a rollover contribution, such person must file a
request with the Administrative Committee in such manner as the Administrative
Committee may prescribe requesting that the Trustee accept a rollover
contribution from such person. The Administrative Committee, in the
Administrative Committee’s sole discretion, will determine whether such person
will be permitted to make a rollover contribution. The Administrative Committee
may further prescribe that any written request to make a rollover contribution
also set forth the amount of the proposed rollover contribution and a statement,
satisfactory to the Administrative Committee, that such contribution constitutes
a rollover contribution.

 

  B. Separate Rollover Account. A rollover contribution made by a Participant
will be credited to a separate “Rollover Account” in the name of the Participant
as of the date of its receipt by the Trustee. The rollover contribution shall be
commingled with the other assets of the Trust Fund and invested in accordance
with the provisions of this Plan. An individual’s Rollover Account will at all
times be fully vested and nonforfeitable for all purposes of the Plan.
Distributions and withdrawals from an individual’s Rollover Account will be
governed by the provisions of Article VI.

 

  C.

Rollover Contribution Defined. A “rollover contribution” is cash property (or
proceeds from the sale of property) described in Section 402(c)(4) (qualified
retirement plan) or Section 408(d)(3) of the Code (conduit IRA) which provides
for tax-free rollover treatment into this type of qualified plan, which is
designated by such Employee as a rollover contribution. This Plan will accept a
direct rollover of an eligible rollover distribution from a qualified plan
described in section 401(a) or 403(a) of the Code, including after-tax employee
contributions, an annuity contract described in section 403(b) of the Code,
excluding after-tax employee contributions and an eligible plan under section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state. The plan will also accept a participant rollover contribution of the
portion of a distribution from an individual retirement account or annuity
described in section 408(a) or 408(b) of the Code that is eligible to be rolled
over and would otherwise be includible in gross income. A distribution of
nondeductible or accumulated deductible employee contributions or any other type
of rollover contribution shall not be considered a rollover contribution. In the
event it is later determined that any amount did not constitute a rollover
contribution, said rollover contribution plus any earnings attributable thereto
shall immediately be segregated from all other Plan assets, treated as a
nonqualified trust established by and for the

 

   -9-    12/13/2010



--------------------------------------------------------------------------------

 

benefit of the Employee, and distributed to the Employee. Any such nonqualified
rollover shall be deemed never to have been a part of this Plan.

 

  D. Raytheon Stock and Plan Loans. The Administrative Committee may, in the
Administrative Committee’s sole discretion, permit individuals associated with
the sale of Raytheon Aircraft Acquisition Company and who are participants in
the Raytheon Savings and Investment Plan to directly rollover Raytheon Stock
and/or loans held by the Raytheon Savings and Investment Plan upon such terms
and conditions as the Administrative Committee may prescribe for such purpose
(including without limitation that such person directly rollover his or her
entire vested account balance in the Raytheon Savings and Investment Plan to
this Plan).

Section 3.02. Plan-to-Plan Transfers. The Administrative Committee may transfer,
or accept a direct transfer of, assets to or from another qualified plan upon
such terms and conditions as the Administrative Committee may from time to time
prescribe in its sole discretion (e.g. transfers may only be made in cash). In
the event the Administrative Committee permits a direct transfer of assets into
this Plan, the following provisions shall apply.

 

  A. Separate Transfer Account. Each Employee with an interest in the
plan-to-plan transfer will have a transfer account established for such
Employee.

 

  B. Assets. If the Administrative Committee permits assets to be transferred to
this Plan in-kind, the Trustee may be directed by the Administrative Committee
to hold such assets separate from the other assets of the Trust Fund and income
gain or loss on those assets will be allocated separately. In the absence of
segregated treatment, the assets will be commingled with the other assets of the
Trust Fund and the Employee must designate the investment fund or funds which
are to receive the transfer.

 

   -10-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE IV — CONTRIBUTIONS

Section 4.01. Profit Sharing Plan. For purposes of Code Section 401(a) this Plan
is designated as a profit sharing plan. For each Plan Year while this Plan is
being maintained, Employer will contribute such amounts as may be required under
the terms hereof and such other amount as its governing body may determine is
proper. The Employer’s contributions to this Plan is not dependent upon the
existence of profits. Such contributions, except to the extent otherwise
provided herein, will be made at any time or from time to time.

Section 4.02. Retirement Income Savings Program Contributions. The following
provisions of this Section 4.02 will govern retirement income savings program
contributions.

 

  A. Eligibility. The Employer will make retirement income saving contribution
as set forth in B. below on behalf of its eligible Participants other than for
Participants who are covered under the provisions of a collective bargaining
agreement:

 

  (1) who first performs an Hour of Service on a date (the “date of employment”
for purposes of this Section 4.02) that is on or after January 1, 2007, without
ever previously having performed an Hour of Service for any Employer (or
Affiliated Company thereof), or

 

  (2) who (i) previously had performed an Hour of Service for any Employer (or
Affiliated Company thereof), (ii) then incurred a Severance from Service, and
(iii) then again performs an Hour of Service for any Employer (or Affiliated
Company thereof) on a date (the “date of reemployment” for purposes of this
section 4.02) that is on or after January 1, 2007, and is after expiration of
any salary continuation payments, any Authorized Leave of Absence, and any
period of eligible recall pursuant to a collective bargaining agreement.

In no event will an Employee be eligible for contributions under this
Section 4.02 if such individual is accruing a benefit under a tax-qualified
defined benefit pension plan sponsored by the Company or an Affiliated Company.

 

  B. Contribution. The amount of retirement income savings program contribution
for each pay period of each eligible Participant will equal such eligible
Participant’s Compensation for that pay period multiplied by the percentage
corresponding to the Participant’s Age Factor and Service Factor in the
following table:

 

   -11-    12/13/2010



--------------------------------------------------------------------------------

Age Factor

  Service Factor   Attained age in years on later of the date of employment or
the most recent date of reemployment, as determined under Section 4.02.A. above
   
 
 
 
 
  Number of 12-month anniversaries from
the later of the date of employment or the
most recent date of reemployment, as
determined under Section 4.02.A. above as
of the end of the pay period with respect to
which the contribution is being made   
  
  
  
  
       Less than
10     At least 10 but
less than 20     At least 20 but
less than 30     30 or more  

Under 30

    3 %      5 %      7 %      9 % 

At least 30 but less than 40

    4 %      6 %      8 %      9 % 

At least 40 but less than 50

    5 %      7 %      8 %      9 % 

50 or over

    6 %      7 %      8 %      9 % 

The amount of the retirement income savings contribution made for each
Participant pursuant to this Section 4.02 will be allocated to the Participant’s
Retirement Income Saving Program Account.

Section 4.03. Employer Matching Contribution. Subject to the terms and
conditions hereinafter provided, the Employer will make a matching contribution
for each eligible Participant (as defined in Article II) as follows:

For each eligible participant who is covered under the provisions of a
collective bargaining agreement, the matching contribution will be equal to 100%
of the first 4% of Compensation contributed by such Participant as an elective
before-tax or after-tax contribution pursuant to Section 4.04.

Effective October 4, 2010, the matching contribution for all other eligible
participants will be equal to 50% of the first 4% of Compensation contributed by
such Participant as an elective before-tax or after-tax contribution pursuant to
Section 4.04.

Notwithstanding anything herein to the contrary, no Participant will accrue or
be entitled to any matching contribution hereunder unless and until such
contribution is contributed to the Trust.

The amount of the Employer Matching Contribution for each eligible individual
Participant will be determined based on the amount or percentage contributed as
a salary reduction contribution for each pay period and not on the total
percentage contributed throughout the year.

The amount of the Employer’s matching contribution made for each Participant
pursuant to Section 4.03 will be allocated to the Participant’s Matching
Account.

The Company reserves, by action of its governing body, the right to terminate,
suspend, or modify contributions at any time and from time to time.

Section 4.04. Elective Contributions. The provisions of this Section 4.04 will
govern before-tax salary reduction contributions and

 

   -12-    12/13/2010



--------------------------------------------------------------------------------

nondeductible after-tax contributions.

 

  A. Contribution. For each Plan Year the Employer will contribute, on behalf of
each Participant (as defined in Article II) an amount which is equal to the
total amount by which the Participant’s Compensation from the Employer was
reduced during the Plan Year pursuant to the Participant’s salary reduction
election. The amount of a Participant’s salary reduction contributions to this
Plan will not exceed the amount of the Participant’s cash compensation.

WARNING: ERISA requires that salary reduction contributions be transmitted to
the Trustee at the earliest date such contributions can reasonably be segregated
from the Employer’s general assets, but in no event later than the 15th business
day of the month following the month in which such amount would have been
payable to the Participant but for the Participant’s salary reduction election.

 

  B. Election by Participants. The following provisions will govern Participant
elections.

 

  1. For each Plan Year (or the portion of the Plan Year after the Participant’s
entry into the Plan), each Participant in this Plan may elect (i) not to enter
into a salary reduction election, or (ii) to enter into a salary reduction
election with the Employer, which will be applicable to all pay periods within
such Plan Year (or the remaining portion thereof). The terms of any such salary
reduction election will provide that the Participant agrees to accept a
reduction in Compensation from the Employer equal to any whole percentage of
Compensation between 1% and 50%.

Each Participant must designate whether such Participant’s contributions are
before-tax or after-tax contributions. Further, in the event such Participant’s
before-tax contributions are limited by Code Section 402(g), such Participant
may affirmatively designate that all future elective deferrals will be made and
recharacterized as an after-tax contribution.

 

  2. If a Participant does not affirmatively elect to receive cash or have a
specified percentage contributed to the Plan pursuant to Section 4.04.B.1. above
such Participant will be deemed to have elected to contribute 4% of such
Participant’s Compensation on a before-tax basis to the Plan.

The following provisions will also apply.

 

  (i) Any such Participant’s salary reduction election may be modified in
accordance with Section 4.04.E.

 

  (ii) The automatic enrollment features of this Plan (i.e. deemed election to
contribute at the rate of 4% of such Participant’s Compensation) will apply to
each Employee who is hired or who is rehired on or after April 1, 2008.

 

   -13-    12/13/2010



--------------------------------------------------------------------------------

  (iii) The automatic enrollment date will be 30 days after the date of the
Participant’s date of hire or rehire.

 

  (iv) In the absence of an affirmative investment election by the Participant,
the Participant’s Accounts will be invested in accordance with Section 8.02.

 

  3. Upon a Participant’s Severance from Service or termination of employment
(or upon ceasing to be an Eligible Employee), such Participant’s salary
reduction election (or deemed election) will cease in accordance with uniform
rules established by the Administrative Committee in conformity with rulings and
Regulations or other administrative or judicial guidance.

 

  C. Allocation of Contributions. Salary reduction contributions will be
allocated in accordance with the following provisions:

 

  1. The amount of a Participant’s before-tax contribution will be allocated to
the Participant’s 401(k) Account.

 

  2. The amount of a Participant’s after-tax contribution will be allocated to
the Participant’s After-Tax Account.

 

  D. Restrictions on Distribution. Amounts attributable to before-tax salary
reduction contributions shall not be distributed earlier than upon one of the
following events:

 

  1. The Participant’s retirement, death, or severance from employment;

 

  2.

The Participant’s attainment of age 59 1/2 or the Participant’s hardship as
described in Section 6.11; or

 

  3. The termination of the Plan without establishment or maintenance of another
defined contribution plan (other than an employee stock ownership plan or a
simplified employee pension).

 

  E. Modification of Elective Deferral Election. A Participant’s salary
reduction election shall be modifiable as follows:

 

  1.

A Participant may elect to increase or decrease (including a cessation of
contributions to the Plan) the amount of his or her salary reduction
contributions within the Plan limitations for such contributions by giving
notice to the Administrative Committee (or delegate thereof) in such manner as
the Administrative Committee may from time to time prescribe for such purpose.
The increase or decrease in the Participant’s salary reduction contributions
shall be effective with the first pay period after the date the

 

   -14-    12/13/2010



--------------------------------------------------------------------------------

 

Administrative Committee (or delegate) receives timely and proper notice (or as
soon as administratively practicable thereafter).

Notwithstanding the foregoing, the Administrative Committee may, in its sole
discretion, refuse to permit an amendment to a salary reduction election for
purposes of complying with applicable law (e.g. compliance with Code
Section 409A, etc.).

 

  2. The Administrative Committee may, at any time and from time to time,
unilaterally amend or revoke a Participant’s salary reduction election if the
Administrative Committee determines that such revocation or amendment is
necessary to ensure (or intending to ensure) (i) that a Participant’s annual
additions for any Plan Year will not exceed the limitations of Code Section 415;
(ii) compliance with the nondiscrimination tests of Code Sections 401(k) and/or
401(m); (iii) compliance with Code Section 401(a); or (iv) that contributions
will be deductible by the Employer for federal income tax purposes.

 

  3. A Participant’s salary reduction election will continue in effect until
such time as the Participant enters into a new salary reduction election, has
such Participant’s salary reduction election modified pursuant to E.2. above or
paragraph 4 below, terminates employment, or otherwise ceases to be an Eligible
Employee.

 

  4. Elective before-tax contributions under this Plan (or any other qualified
plan of the Employer or Affiliated Company) shall not exceed the dollar
limitation set forth in Code Section 402(g), except to the extent permitted
under Code Section 414(v). A Participant whose salary reduction election is
suspended pursuant to the preceding sentence will have such Participant’s salary
reduction re-instated at the beginning of the following year. To the extent that
elective before-tax contributions under all plans maintained by the Employer or
Affiliated Company exceed such dollar limitation, the Participant will be deemed
to have notified the Administrative Committee of the excess amount, and the
Administrative Committee will distribute such excess amount (including earnings
thereon determined in accordance with Section 4.05.H.) to such Participant not
later than April 15 following the close of the taxable year.

The Administrative Committee may also establish such procedures as it deems
advisable to assist Participants in limiting elective before-tax contributions
to not more than the limitation set forth in Code Sections 402(g) and 414(v).
Such procedures, if adopted, may include the distribution of amounts in excess
of the limitation and may also include, by way of example, a provision for
written notice addressed to the Administrative Committee advising that the
Participant has made contributions in excess of

 

   -15-    12/13/2010



--------------------------------------------------------------------------------

the applicable limitation and the allocation of such amount to this Plan.
Corrective distributions will be made only if the Participant designates the
distribution as an excess amount, the corrective distribution is made after the
date on which the Plan received the excess amount, and the Plan designates the
distribution as a distribution of excess amounts. Upon receipt of such notice,
the Plan may return such excess amount (including earnings thereon) to the
Participant not later than the next April 15th.

Excess amounts that are to be distributed will be reduced by Excess
Contributions previously distributed for the Plan Year ending with or within the
Employee’s taxable year. Distributions under this paragraph may be made without
regard to any provision of law (e.g., Participant consent).

In addition, if matching contributions are attributable to an excess amount, the
Administrative Committee will take such action as is necessary to prevent
discrimination under Code Section 401(a)(4). No such “matching contribution”
will be treated as made or attributable to an excess amount. Accordingly, such
amounts will not be distributed to the Participant and the Employer will, as
soon as administratively practicable, use said amounts to reduce subsequent
matching contributions. For purposes of this paragraph, unmatched contributions
will be treated as distributed before contributions which were matched.

 

  F. Catch-Up Contributions. All Participants who are eligible to make elective
contributions under the Plan and who have attained age 50 before the close of
the Plan Year shall be eligible to make catch-up contributions in accordance
with, and subject to the limitations of, Code Section 414(v). Such catch-up
contributions shall not be taken into account for purposes of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
will not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
catch-up contributions. For purposes of determining the amount of any matching
contribution, catch-up contributions will be treated in the same manner as the
Participant’s elective contributions. The Administrative Committee may adopt
such rules or procedures as it deems appropriate from time to time to ensure the
effective availability of catch-up contributions to all catch-up-eligible
Participants.

Section 4.05. 401(k) Test. The following provisions will govern compliance with
the nondiscrimination tests of Code Section 401(k). For purposes of this
Section 4.05, certain additional definitions are set forth in Subsection I. For
each Plan Year the Administrative Committee will determine whether the Actual
Deferral Percentage for Eligible Participants who are Highly Compensated
Employees for the Plan Year compared to the Actual Deferral Percentage for all
other Eligible Participants for the current year satisfies one of the following
described ratio tests.

 

   -16-    12/13/2010



--------------------------------------------------------------------------------

  A. Ratio Testing. The Actual Deferral Percentage (ADP) for a Plan Year for
Participants who are Highly Compensated Employees for each Plan Year and the
current year’s ADP for Participants who are Non-Highly Compensated Employees
must satisfy one of the following tests:

 

  1. The ADP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the current year’s ADP for
Participants who are Non-Highly Compensated Employees multiplied by 1.25; or

 

  2. The ADP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the current year’s ADP for
Participants who are Non-Highly Compensated Employees multiplied by 2.0;
provided, that, the ADP for Participants who are Highly Compensated Employees
does not exceed the ADP for Participants who are Non-Highly Compensated
Employees by more than 2 percentage points.

 

  B. Prior Year Testing. The Company can elect Prior Year Testing for a Plan
Year only if (i) the Plan (and, if the Plan is the result of the aggregation of
two or more plans, each of the aggregated plans) has used current year testing
for each of the preceding 5 Plan Years (or, if less, the number of Plan Years
the Plan has been in existence), or (ii) as a result of a merger or acquisition
described in Code Section 410(b)(6)(C)(i), the Company maintains both a plan
using prior year testing and a plan using current year testing and the change is
made within the transition period described in Code Section 410(b)(6)(C)(ii).

 

  C. Separate Testing for Excludable Employees. If the Administrative Committee
elects to apply Code Section 410(b)(4)(B) to the Plan (provision providing that
the Code Section 410(b) requirements may be met separately with respect to the
excluded group), then in determining whether the foregoing tests are satisfied,
the Administrative Committee may elect to either to (i) perform the ADP test
using the ADP for all eligible Highly Compensated Employees for the Plan Year
and the ADP for all eligible Non-Highly Compensated Employees for the Plan Year,
disregarding all Non-Highly Compensated Employees who have not met the minimum
age and service requirements of Code Section 410(a)(1)(A); or (ii) disaggregate
the Plan into separate plans pursuant to Section 1.401(k)-1(b)(4) of the
Regulations and perform the ADP test separately for (a) all Participants who
have completed the minimum age and service requirements of Code
Section 410(a)(1)(A), and (b) all Participants who have not completed the
minimum age and service requirements of Code Section 410(a)(1)(A).

 

  D. Special Rules.

 

  1.

A Participant is a Highly Compensated Employee for a particular Plan Year if he
or she meets the definition of a Highly Compensated Employee in effect

 

   -17-    12/13/2010



--------------------------------------------------------------------------------

 

for that Plan Year. Similarly, a Participant is a Non-Highly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
a Highly Compensated Employee in effect for that Plan Year.

 

  2. The ADP for any Participant who is a Highly Compensated Employee for the
Plan Year and who is eligible to have Elective Deferrals (and qualified
non-elective contributions or qualified matching contributions, or both, if
treated as Elective Deferrals for purposes of the ADP test) allocated to his or
her accounts under two or more arrangements described in Code Section 401(k),
that are maintained by the Employer or Affiliated Company, shall be determined
as if such Elective Deferrals (and, if applicable, such qualified non-elective
contributions or qualified matching contributions or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two or more
cash or deferred arrangements of the Employer or Affiliated Company that have
different plan years, all Elective Deferrals made during the Plan Year under all
such arrangements shall be aggregated.

 

  3. Certain arrangements shall be treated as separate plans if mandatorily
disaggregated under regulations under Code Section 401(k).

 

  4. In the event that this Plan satisfies the requirements of Code
Section 401(k), 401(a)(4), or 410(b) only if aggregated with one or more other
plans or if one or more other plans satisfy the requirements of such Code
Sections only if aggregated with this Plan, then this Section shall be applied
by determining the ADP of Employees as if all such plans were a single plan. If
more than 10% of the Employer’s Non-Highly Compensated Employees are involved in
a “plan coverage change” as defined in Section 1.401(k)-2(c)(4) of the
Regulations (e.g., amendment of a plan, a plan merger, a plan spin-off, or a
change in permissive aggregation of plans), any adjustments to the Non-Highly
Compensated Employees’ ADP will be made in accordance with such Regulations.
Plans may be aggregated in order to satisfy Code Section 401(k) only if they
have the same Plan Year and use the same ADP testing method.

 

  5. Additional elective contributions made under the Plan during a Plan Year
pursuant to Code Section 414(u) by reason of a Participant’s qualified military
service are not taken into account in determining the ADP test for such Plan
Year or any other Plan Year.

 

  6. The Administrative Committee shall maintain records sufficient to
demonstrate satisfaction of the ADP test.

 

  E.

Review of Ratio Tests. Throughout the Plan Year, the Administrative Committee is
authorized to review the salary reduction elections and determine if such
elections, based upon information then available, will permit the Plan to comply
with the ratio tests. Following such review, the Administrative Committee is
authorized to

 

   -18-    12/13/2010



--------------------------------------------------------------------------------

 

unilaterally reduce the amount of salary reduction contributions of Highly
Compensated Employees until, on a projected basis, the Plan will satisfy the
ratio tests. The Administrative Committee is also authorized to reduce salary
reduction contributions of Highly Compensated Employees by a safety percentage
and to take such other action, if the Administrative Committee believes that
such reduction or other action is otherwise necessary or desirable.

 

  F. Corrective Action. If, after the end of the Plan Year, the Administrative
Committee determines that neither of the ratio tests were satisfied for the
year, then the Administrative Committee will determine the amount of Excess
Contributions within the meaning of Code Section 401(k)(8) that must be
distributed to secure compliance with one of the ratio tests and distribute such
amount (including earnings thereon) before the close of the following Plan Year.
Distribution of the excess amounts will be made in accordance with the following
provisions.

The actual deferral ratio of the Highly Compensated Employee with the largest
actual deferral ratio will be reduced by an amount necessary to satisfy the
Actual Deferral Percentage test or if less, to the actual deferral ratio of the
Highly Compensated Employee with the next largest actual deferral ratio. This
process will be repeated until the Actual Deferral Percentage test is satisfied.
The amount of the Excess Contributions will be equal to the sum of these amounts
multiplied, in each case, by the Highly Compensated Employee’s compensation
(within the meaning of Section 1.09). Excess Contributions will be allocated to
the Highly Compensated Employee with the largest amount of Employer
contributions taken into account in calculating the ratio test for the year in
which the excess arose, beginning with the Highly Compensated Employee with the
largest amount of such employer contributions and continuing in descending order
until all the Excess Contributions have been allocated. For purposes of the
preceding sentence, the largest amount is determined after distribution of any
Excess Contributions. Further, to the extent a Highly Compensated Employee has
not reached such Participant’s catch-up contribution limit under the Plan,
Excess Contributions allocated to such Highly Compensated Employee are catch-up
contributions and will not be treated as Excess Contributions.

Excess Contributions allocated to a Participant will be distributed from the
Participant’s 401(k) Account to the extent used in the ratio test for the Plan
Year.

The determination and correction of Excess Contributions will be made in
accordance with Code Section 401(k), Regulations, and other applicable guidance
issued thereunder. Distributions under this Section 4.05.F. may be made without
regard to any other provision of law (e.g., Participant consent).

WARNING: Unless Excess Contributions (and income attributable thereto) that are
required to be distributed are distributed within 2 1/2 months after the close
of the Plan Year in which the Excess Contributions were made, the Employer will
be subject to a 10% penalty tax.

 

   -19-    12/13/2010



--------------------------------------------------------------------------------

  G. Distribution of Excess Contributions. Within 12 months after the close of
the Plan year Excess Contributions (and income allocable thereto) will be deemed
properly distributed only if such Excess Contributions (and allocable income)
are designated as a distribution of Excess Contributions and are distributed to
the appropriate Highly Compensated Employees. However, correction will be deemed
to occur if the entire Account balance of a Highly Compensated Employee is
distributed during the Plan Year in which an Excess Contribution arose to the
extent that a corrective distribution would have otherwise been required. In the
event of the complete termination of the Plan during the Plan Year in which an
Excess Contribution arose, such distribution will be made as soon as
administratively feasible but in no event later than the close of the 12-month
period immediately following the date of such termination.

Excess Contributions that are to be distributed will be reduced by any Excess
Elective Deferrals previously distributed to the Employee for the Employee’s
taxable year ending with or within the Plan Year.

Excess Contributions will be treated as annual additions under the Plan.

If matching contributions are attributable to Excess Contributions, the
Administrative Committee will take such action as is necessary to prevent
discrimination under Code Section 401(a)(4). No such “matching contribution”
will be treated as made or attributable to Excess Contributions. Accordingly,
such amounts will not be distributed to the Participant, and will, as soon as
administratively practicable, be used to reduce subsequent matching
contributions. However, for purposes of this paragraph, unmatched contributions
will be treated as distributed before contributions which were matched.

 

  H. Allocation of Earnings to Excess Elective Deferrals and Excess
Contributions. Excess Contributions and Excess Elective Deferrals shall be
adjusted for any income or loss through the end of the Plan Year. Income or loss
allocable to Excess Contributions and Excess Elective Deferrals may be
determined using any reasonable method, provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income or loss to
Participants’ accounts. Alternatively, the Administrative Committee may elect to
use the following safe-harbor method of allocating income or loss to Excess
Contributions and/or Excess Elective Deferrals, which amount shall be equal to
the income or loss allocable to the Participant’s elective-deferral account(s)
for the Plan Year multiplied by a fraction, the numerator of which is such
Participant’s Excess Contributions (or Excess Elective Deferrals, as applicable)
for the year and the denominator is the Participant’s account balance
attributable to Elective Deferrals without regard to any income or loss
occurring during such Plan Year.

 

   -20-    12/13/2010



--------------------------------------------------------------------------------

  I. Definitions. For purposes of this Section 4.05, the following terms shall
have the following meanings:

 

  1. Actual Deferral Percentage or ADP means, for a specified group of
Participants (either Highly Compensated Employees or Non-Highly Compensated
Employees) for a Plan Year, the average of the ratios (calculated separately for
each Participant in such group) of (i) the amount of employer contributions
actually paid over to the Trust on behalf of such Participant for the Plan Year
to (ii) the Participant’s Compensation for such Plan Year. Employer
contributions on behalf of any Participant will include: (i) any before-tax
contributions (other than catch-up contributions) made pursuant to the
Participant’s salary reduction election (including Excess Elective Deferrals of
Highly Compensated Employees), but excluding (a) Excess Elective Deferrals of
Non-Highly Compensated Employees that arise solely from Elective Deferrals made
under the applicable Plan or plans, and (b) before-tax contributions that are
taken into account in the Actual Contribution Percentage test (provided the ADP
test is satisfied both with and without exclusion of these Elective Deferrals)
and (ii) qualified non-elective contributions and qualified matching
contributions. For purposes of computing Actual Deferral Percentages, an
Employee who would be a Participant but for the failure to make elective
contributions shall be treated as a Participant on whose behalf no elective
contributions are made.

 

  2. Compensation means the remuneration described in Section 414(s) of the Code
and Regulations issued thereunder paid to Participant by Employer, subject to
Section 401(a)(17). The Administrative Committee may, from time to time, limit
the period taken into account under the Plan to that portion of the Plan Year in
which the Employee was a Participant, provided that this limitation is uniformly
applied to all Employees.

 

  3.

Elective Deferrals means any employer contributions made to the Plan at the
election of the Participant in lieu of cash compensation. With respect to any
taxable year, a Participant’s Elective Deferrals is the sum of all employer
contributions made on behalf of such participant pursuant to an election to
defer under any qualified cash or deferred arrangement (“CODA”) described in
Code Section 401(k), any salary reduction simplified employee pension described
in Code Section 408(k)(6), any SIMPLE IRA plan described in Code Section 408(p),
any plan described under Code Section 501(c)(18), and any employer contributions
made on behalf of a participant for the purchase of an annuity contract under
Code Section 403(b) pursuant to a salary reduction agreement. For years
beginning after December 31, 2005, the term “Elective Deferrals” includes both
before-tax Elective Deferrals and designated Roth contributions. Before-tax
Elective Deferrals are a Participant’s Elective Deferrals that are not
includible in the Participant’s gross income at the time deferred. Elective
Deferrals shall not include any

 

   -21-    12/13/2010



--------------------------------------------------------------------------------

 

deferrals properly distributed as excess annual additions.

 

  4. Eligible Participant means a Participant who is directly or indirectly
eligible to enter into a salary reduction election under the Plan for all or a
portion of the Plan Year.

 

  5. Excess Contributions means, with respect to any Plan Year, the excess of:

 

  a. The aggregate amount of employer contributions actually taken into account
in computing the ADP of Highly Compensated Employees for such Plan Year; over

 

  b. The maximum amount of such contributions permitted by the ADP test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of the ADPs, beginning with the highest of such
percentages).

 

  6. Excess Elective Deferrals means those Elective Deferrals of a Participant
that either (i) are made during the Participant’s taxable year and exceed the
dollar limitation under Code Section 402(g) (including, if applicable, the
dollar limitation on catch-up contributions defined in Code Section 414(v)) for
such year; or (ii) are made during a calendar year and exceed the dollar
limitation under Code Section 402(g) (including, if applicable, the dollar
limitation on catch-up contributions defined in Code Section 414(v)) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferrals made under this Plan and any other plan, contract or
arrangement maintained by the Employer or any Affiliated Company.

Section 4.06. 401(m) Test. The following provisions will govern compliance with
the nondiscrimination tests of Code Section 401(m). For purposes of this
Section 4.06, certain additional definitions are set forth in Subsection I. For
each Plan Year the Administrative Committee will determine whether the Actual
Contribution Percentage for Eligible Participants who are Highly Compensated
Employees for the Plan Year compared to the Actual Contribution Percentage for
all other Eligible Participants for the current year satisfies one of the
following described ratio tests.

 

  A. Ratio Testing. The Actual Contribution Percentage (ACP) for a Plan Year for
Participants who are Highly Compensated Employees for each Plan Year and the
current year’s ACP for Participants who are Non-Highly Compensated Employees for
the current Plan Year must satisfy one of the following tests:

 

  1. The ACP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the current year’s ACP for
Participants who are Non-Highly Compensated Employees multiplied by 1.25; or

 

   -22-    12/13/2010



--------------------------------------------------------------------------------

  2. The ACP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the current year’s ACP for
Participants who are Non-Highly Compensated Employees multiplied by 2; provided,
that, the ACP for Participants who are Highly Compensated Employees does not
exceed the ACP for Participants who are Non-Highly Compensated Employees by more
than 2 percentage points.

 

  B. Prior Year Testing. The Company can elect Prior Year Testing for a Plan
Year only if (i) the Plan (and, if the Plan is the result of the aggregation of
two or more plans, each of the aggregated plans) has used Current Year Testing
for each of the preceding 5 Plan Years (or, if less, the number of Plan Years
the Plan has been in existence), or (ii) as a result of a merger or acquisition
described in Code Section 410(b)(6)(C)(i), the Company maintains both a plan
using Prior Year Testing and a plan using Current Year Testing and the change is
made within the transition period described in Code Section 410(b)(6)(C)(ii).

 

  C. Separate Testing for Excludable Employees. If the Administrative Committee
elects to apply Code Section 410(b)(4)(B) to the Plan (provision providing that
the Code Section 410(b) requirements may be met separately with respect to the
excluded group), then in determining whether the foregoing tests are satisfied,
the Administrative Committee may elect either to (i) perform the ACP test using
the ACP for all eligible Highly Compensated Employees for the Plan Year and the
ACP for all eligible Non-Highly Compensated Employees for the Plan Year,
disregarding all Non-Highly Compensated Employees who have not met the minimum
age and service requirements of Code Section 410(a)(1)(A); or (ii) disaggregate
the Plan into separate plans pursuant to Section 1.401(m)-1(b)(4) of the
Regulations and perform the ACP test separately for (a) all Participants who
have completed the minimum age and service requirements of Code
Section 410(a)(1)(A), and (b) all Participants who have not completed the
minimum age and service requirements of Code Section 410(a)(1)(A).

 

  D. Special Rules.

 

  1. A Participant is a Highly Compensated Employee for a particular Plan Year
if he or she meets the definition of a Highly Compensated Employee in effect for
that Plan Year. Similarly, a Participant is a Non-Highly Compensated Employee
for a particular Plan Year if he or she does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.

 

  2.

For purposes of this Section, the Contribution Percentage for any Participant
who is a Highly Compensated Employee and who is eligible to have Contribution
Percentage Amounts allocated to his or her account under two or more plans
described in Code Section 401(a) or arrangements described in Code
Section 401(k) that are maintained by the Employer or Affiliated

 

   -23-    12/13/2010



--------------------------------------------------------------------------------

 

Company, shall be determined as if the total of such Contribution Percentage
Amounts was made under each plan. If a Highly Compensated Employee participates
in two or more cash or deferred arrangements of the Employer or Affiliated
Company that have different plan years, all Contribution Percentage Amounts made
during the Plan Year under all such arrangements shall be aggregated.

 

  3. Certain arrangements shall be treated as separate plans if mandatorily
disaggregated under regulations under Code Section 401(m).

 

  4. In the event that this plan satisfies the requirements of Code Sections
401(m), 401(a)(4), or 410(b) only if aggregated with one or more other plans or
if one or more other plans satisfy the requirements of such Sections of the Code
only if aggregated with this plan, then this Section shall be applied by
determining the ACP of Employees as if all such plans were a single plan. If
more than 10% of the Employer’s Non-Highly Compensated Employees are involved in
a “plan coverage change” as defined in Section 1.401(m)-2(c)(4) of the
Regulations (e.g., amendment of a plan, a plan merger, a plan spin-off, or a
change in permissive aggregation of plans), any adjustments to the Non-Highly
Compensated Employees’ ACP will be made in accordance with such Regulations.
Plans may be aggregated in order to satisfy Code Section 401(m) only if they
have the same Plan Year and use the same ACP testing method.

 

  5. For purposes of the ACP test, Employee Contributions are considered to have
been made in the Plan Year in which contributed to the trust. Matching
Contributions will be considered made for a Plan Year if made no later than the
end of the 12-month period beginning on the day after the close of the Plan
Year.

 

  6. Contributions made under the Plan during a Plan Year pursuant to Code
Section 414(u) by reason of a Participant’s qualified military service are not
taken into account in determining the ACP test for such Plan Year or any other
Plan Year.

 

  7. The Administrative Committee will maintain records sufficient to
demonstrate satisfaction of the ACP test.

 

  E.

Review of ACP Tests. Throughout the Plan Year, the Administrative Committee is
authorized to review the operation of the Plan for compliance with the rules of
this Section and determine if, based upon information then available, the Plan
will comply with the ratio tests. Following such review, the Administrative
Committee is authorized to unilaterally reduce the amount of matching
contributions, salary reduction contributions (e.g. after-tax contributions)
made on behalf of Highly Compensated Employees until, on a projected basis, the
Plan will satisfy the ratio

 

   -24-    12/13/2010



--------------------------------------------------------------------------------

 

tests. The Administrative Committee is also authorized to reduce the matching
contributions, salary reduction contributions (e.g. after-tax contributions) of
Highly Compensated Employees by a safety percentage and to take such other
action, if the Administrative Committee believes such reduction or other action
is otherwise necessary or desirable.

 

  F. Corrective Action. If, after the end of the Plan Year, the Administrative
Committee determines that neither of the ratio tests were satisfied for the
year, then the Administrative Committee will determine the amount of Excess
Aggregate Contributions, within the meaning of Code Section 401(m)(6).

The Administrative Committee will distribute to (or, if forfeitable, forfeit
from) each Highly Compensated Employee his or her respective share of the of
Excess Aggregate Contributions within the meaning of Code Section 401(m) which
must be distributed to secure compliance with one of the ratio tests, plus
earnings thereon, not later than the last day of the following Plan Year.
Distribution of the excess amounts will be made in accordance with the following
provisions.

The actual contribution ratio of the Highly Compensated Employee with the
largest contribution ratio will be reduced by an amount necessary to satisfy the
Actual Contribution Percentage test, or if less, to the actual contribution
ratio of the Highly Compensated Employee with the next largest actual
contribution ratio. The process will be repeated until the Actual Contribution
Percentage test is satisfied. The amount of the Excess Aggregate Contributions
will be equal to the sum of these hypothetical reductions multiplied, in each
case, by the Highly Compensated Employee’s compensation (within the meaning of
Section 1.09). Distribution (or forfeiture, if applicable) of the Excess
Aggregate Contributions will be made on the basis of the respective amounts
attributable to Highly Compensated Employees using the “dollar leveling method”
beginning with the Highly Compensated Employee with the largest dollar amount
and continuing in this manner until the total Excess Aggregate Contributions
have been accounted for.

The determination and correction of Excess Aggregate Contributions will be made
in accordance with Code Section 401(m) and Regulations issued thereunder.
Distributions may be made without regard to any other provision of law (e.g.,
Participant consent).

WARNING: Unless Excess Aggregate Contributions and income attributable thereto
are distributed or forfeited within 2 1/2 months after the close of the Plan
Year in which the Excess Aggregate Contributions were made, the Employer will be
subject to a 10% penalty tax.

 

  G.

Distribution or Forfeiture of Excess Aggregate Contributions. Excess Aggregate
Contributions (and income allocable thereto) will be deemed corrected only if
such Excess Aggregate Contributions and their allocable income are designated as
a

 

   -25-    12/13/2010



--------------------------------------------------------------------------------

 

distribution of Excess Aggregate Contributions (and allocable income) and are
distributed to the appropriate Highly Compensated Employees (or if forfeitable,
forfeited) after the close of the Plan Year in which the Excess Aggregate
Contributions arose but before the close of the immediately following Plan Year.
However, correction will be deemed to have occurred if the entire Vested Account
balance of a Highly Compensated Employee is distributed during the Plan Year in
which an Excess Aggregate Contribution arose to the extent that a corrective
distribution would have otherwise been required. In the event of the complete
termination of the Plan during the Plan Year in which an Excess Aggregate
Contribution arises, such distributions will be made after the termination of
the Plan and before the close of the 12-month period immediately following such
termination.

Forfeitures of Excess Aggregate Contributions will be handled as set forth in
Section 6.04.

The term “Excess Aggregate Contributions” means, with respect to any Plan Year,
the excess of:

 

  1. the Aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over

 

  2. The maximum Contribution Percentage Amounts permitted by the ACP test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).

Such determination will be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.

 

  H. Allocation of Earnings to Excess Aggregate Contributions Excess Aggregate
Contributions will be adjusted for any income or loss through the end of the
Plan Year. Income or loss allocable to Excess Aggregate Contributions may be
determined using any reasonable method, provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income or loss to
Participants’ accounts. Alternatively, the Administrative Committee may elect to
use the following safe-harbor method of allocating income or loss to Excess
Aggregate Contributions, which amount shall be equal to the income or loss
allocable to the Participant’s after-tax contribution accounts and Matching
Account (and, if applicable, qualified nonelective contribution account and
before-tax contribution account) for the Plan Year multiplied by a fraction, the
numerator of which is such Participant’s Excess Aggregate Contributions for the
year and the denominator is the Participant’s account balance(s) attributable to
Contribution Percentage Amounts without regard to any income or loss occurring
during such Plan Year.

 

   -26-    12/13/2010



--------------------------------------------------------------------------------

  I. Definitions. For purposes of this Section 4.06, the following terms shall
have the following meanings:

 

  1. Actual Contribution Percentage or ACP means, for a specified group of
Participants (either Highly Compensated Employees or Non-highly Compensated
Employees) for a Plan Year, the average of the Contribution Percentages of the
Eligible Participants in the group.

 

  2. Compensation means the remuneration described in Section 414(s) of the Code
and Regulations issued thereunder paid to a Participant by Employer, subject to
Section 401(a)(17). The Administrative Committee may, from time to time, limit
the period taken into account under the Plan to that portion of the Plan Year in
which the Employee was a Participant, provided that this limitation is uniformly
applied to all Employees.

 

  3. Contribution Percentage means the ratio (expressed as a percentage) of the
Participant’s Contribution Percentage Amounts to the Participant’s Compensation
for the Plan Year.

 

  4. Contribution Percentage Amounts means the sum of the Employee Contributions
and Matching Contributions (to the extent not taken into account for purposes of
the ADP test) made under the Plan on behalf of the Participant for the Plan
Year. Such Contribution Percentage Amounts will not include Matching
Contributions that are forfeited either to correct Excess Aggregate
Contributions or because the contributions to which they relate are Excess
Deferrals, Excess Contributions, or Excess Aggregate Contributions. The Employer
also may elect to use elective deferrals in the Contribution Percentage Amounts
so long as the ADP test is met before the elective deferrals are used in the ACP
test and continues to be met following the exclusion of those elective deferrals
that are used to meet the ACP test.

 

  5. Eligible Participant means any Employee who is eligible to make an
after-tax employee contribution or a before-tax contribution (if such
contributions are taken into account in the calculation of the Contribution
Percentage), or to receive a Matching Contribution (including forfeitures). If
an Employee Contribution is required as a condition of participation in the
Plan, any Employee who would be a Participant in the Plan if such Employee made
such a contribution shall be treated as an Eligible Participant on behalf of
whom no Employee Contributions are made.

 

  6. Employee Contribution means any contribution made to the Plan by or on
behalf of a Participant that is included in the Participant’s gross income in
the year in which made and that is maintained under a separate account to which
earnings and losses are allocated.

 

   -27-    12/13/2010



--------------------------------------------------------------------------------

  7. Matching Contribution means an Employer contribution made to this or any
other defined contribution plan on behalf of a Participant on account of an
Employee Contribution made by such Participant, or on account of a Participant’s
elective deferral, under a plan maintained by the Employer or Affiliated
Company.

 

   -28-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE V — ALLOCATION OF GAINS AND LOSSES

AND LIMITATIONS ON ALLOCATIONS

Section 5.01. Allocation of Income and Loss. The allocation of the net income,
loss, appreciation, or depreciation of the Trust Fund shall be determined as
follows:

 

  A. General. A Participant’s Accounts will be valued on each Valuation Date
according to the basis of the separate assets in which the Participant’s
Accounts are invested.

 

  B. Fair Market Value. The net appreciation or depreciation of the Trust Fund
will be determined based on the Trustee’s judgment of the fair market value of
each asset of the Trust Fund.

Section 5.02. Limitations on Allocations.

 

  A. Annual Additions. Except to the extent permitted under Code Section 414(v),
the Annual Additions to a Participant’s Accounts for any Limitation Year shall
not exceed the lesser of $40,000 (as adjusted in accordance with Subsection B.
below) or 100% of the Participant’s Compensation (as defined in E.2. below)
actually paid during the Limitation Year.

 

  B. Cost of Living Adjustments. The maximum dollar limitations specified in
Subsection A. shall be adjusted in accordance with Regulations or other guidance
prescribed by the Secretary, or his or her delegate, for increases/decreases in
the cost of living in accordance with Code Section 415(d).

 

  C. Reserved.

 

  D. Reserved.

 

  E. Definitions. For purposes of this Section, the following terms will have
the following meanings:

 

  1. Annual Additions means, for any Limitation Year, the sum of

 

  a. The contributions made directly or indirectly by Employer or an Affiliated
Company to a defined contribution plan;

 

  b. Any forfeitures (as well as income attributable thereto);

 

  c. All employee contributions;

 

   -29-    12/13/2010



--------------------------------------------------------------------------------

  d. Amounts allocated to an individual medical account, as defined in Code
Section 415(1)(2), which is part of a defined benefit plan maintained by the
Employer or an Affiliated Company and amounts derived from contributions paid or
accrued which are attributable to post-retirement medical benefits allocated to
the separate account of a key employee, as defined in Code Section 419A(d)(3),
under a welfare benefit fund, as defined in Code Section 419(e), maintained by
the Employer or an Affiliated Company.

The term Annual Additions does not include deductible employee contributions,
catch-up contributions, rollover contributions, a transfer of assets made
directly from a qualified retirement plan to the Plan, recontributed amounts
pursuant to buy-back rights under cash-out rules, or repayments of loans. In
addition, if in a particular Limitation Year, an Employer contributes an amount
to a Participant’s Account with respect to a prior Limitation Year and such
contribution is required by reason of such Participant’s rights under chapter 43
of title 38, United States Code, resulting from qualified military service, as
specified in Code Section 414(u)(1), then such contribution is not considered an
Annual Addition with respect to the Participant for that particular Limitation
Year in which the contribution is made, but, in accordance with Code
Section 414(u)(1)(B), will be considered an Annual Addition for the Limitation
Year to which the contribution relates.

Salary reduction contributions will be treated as contributions within the
meaning of Paragraph 1.a. above, and contributions will not fail to be Annual
Additions under the foregoing provisions merely because such amounts are excess
deferrals, excess contributions, or excess aggregate contributions, or merely
because such excess amounts are corrected through distribution.

 

  2.

Compensation means the wages, salaries, fees for professional services, and
other amounts received (without regard to whether or not an amount is paid in
cash) for personal services actually rendered in the course of employment with
the Employer maintaining the Plan to the extent that the amounts are includable
in gross income (including, but not limited to, commissions paid salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, reimbursements, and
expense allowances under a nonaccountable plan); amounts described in Code
Sections 104(a)(3), 105(a), and 105(h), but only to the extent that these
amounts are includable in the gross income of the Employee; amounts paid or
reimbursed by the Employer for moving expenses incurred by an Employee, but only
to the extent that at the time of the payment it is reasonable to believe that
these amounts are not deductible by the Employee under Code Section 217; the
value of a nonqualified stock option granted to an Employee by the Employer, but
only to the extent that the value of the option is includable in the gross
income of the Employee for

 

   -30-    12/13/2010



--------------------------------------------------------------------------------

 

the taxable year in which granted; the amount includible in the gross income of
an Employee upon making the election described in Code Section 83(b); amounts
that are includible in the gross income of an Employee under the rules of Code
Section 409A or 457(f)(1)(A) or because the amounts are constructively received
by the Employee and Compensation for purposes of this Section excludes
contributions (other than elective contributions described in Code Sections
402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b)) made by the Employer to a plan
of deferred compensation (including a simplified employee pension described in
Code Section 408(k) or a simple retirement account described in Code
Section 408(p)) whether or not qualified, to the extent that the contributions
are not includible in the gross income of the Employee for the taxable year in
which contributed; except as otherwise provided herein, distributions from a
plan of deferred compensation whether or not qualified; amounts realized from
the exercise of a nonstatutory option or when restricted stock or other property
held by an Employee either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture; amounts realized from the sale, exchange,
or other disposition of stock acquired under a statutory stock option; and
premiums for group-term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Employee and are not salary
reduction amounts that are described in Code Section 125). With respect to a
person who is an “employee” within the meaning of Section 401(c)(1) of the Code,
Compensation means that Employee’s earned income as described in
Section 401(c)(2) of the Code, plus amounts deferred at the election of the
Employee that would be includible in gross income but for the rules of Code
Sections 402(e)(3), 402(h)(1)(B), 402(k) or 457(b).

Compensation includes the following amounts, paid after a Severance from
Employment by the later of 2 1/2 months after the severance or the last day of
the Limitation Year that includes the date of the Severance from Employment:

 

  (1) Regular compensation for services during the Employee’s regular working
hours, or compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses or similar
payments and the payment would have been paid to the Employee prior to the
Severance from Employment if the Employee had continued in employment with the
Employer.

 

  (2) Payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Employee would have been able to use the leave if employment
continued and those amounts would have been included in the definition of
Section 415 Compensation if they were paid prior to the Employee’s Severance
from Employment.

 

   -31-    12/13/2010



--------------------------------------------------------------------------------

  (3) Amounts received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer and only to the extent the amounts are includible in the Employee’s
gross income and would have been includible in the definition of Compensation if
they were paid prior to the Employee’s Severance from Employment.

The term Compensation includes any amounts that would have been received by an
Employee and includible in the Employee’s gross income but for an election under
Code Sections 125(a), 132(f)(4), 402(e)(3), or 457(b).

Effective January 1, 2009, the term Section 415 Compensation also includes
differential pay paid by the Employer to the Employee during the Limitation
Year.

The “Compensation” of an individual taken into account under this Article for a
Limitation Year will not exceed $200,000, as adjusted for cost of living
increased in accordance with Code Section 401(a)(17)(B). The determination of an
individual’s “Compensation” will be made by the Administrative Committee in
accordance with the provisions of Code Section 415 and the related Treasury
Regulations.

 

  3. Limitation Year means the calendar year.

 

   -32-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE VI — DISTRIBUTIONS AND VESTING

Section 6.01. Normal Retirement Benefits. Each Participant who is employed by
the Employer or an Affiliated Company on the date such Participant attains his
or her Normal Retirement Age will be fully (100%) Vested. A Participant who has
a Severance from Service (for a reason other than death) on or after the
attainment of Normal Retirement Age will be entitled to receive, at the time and
in the manner determined under Sections 6.05 and 6.06, the full (100% Vested)
value of each of the Participant’s Accounts. The normal retirement benefits of a
Participant who dies prior to the completion of payment (including the
commencement of payment) to the Participant will be paid to the Participant’s
Beneficiary.

Section 6.02. Disability Benefits. A Participant who has a Severance from
Service (for a reason other than death) prior to the attainment of Normal
Retirement Age by reason of a disability will be entitled to receive, at the
time and in the manner determined under Sections 6.05 and 6.06, the full (100%
Vested) value of each of the Participant’s Accounts. A Participant will be
considered disabled if the Participant is eligible to receive Social Security
disability benefits.

If the Participant received a distribution of the Vested portion of the
Participant’s Account (which portion was less than the full (100%) Vested value)
and the Administrative Committee subsequently determines that the Participant
incurred a Severance from Employment by reason of a disability as aforesaid, the
amount of the Participant’s Retirement Income Savings Program Account which was
forfeited, if any, will be restored, without adjustment for gains and losses, to
the Participant’s Retirement Income Savings Program Account and the Participant
will become fully (100%) vested in the restored amount. The restoration will be
derived from a reduction in forfeitures, or if insufficient, a special Employer
contribution.

The Administrative Committee retains the right to make a determination whether
Participant is or is not disabled, including the degree and permanency of the
disability.

The disability retirement benefits of a Participant who dies prior to the
completion of payment (including the commencement of payment) to the Participant
will be paid to the Participant’s Beneficiary.

Section 6.03. Death Benefits. In the event a Participant has a Severance from
Service by reason of death, the Participant’s Beneficiary will be entitled to
receive, at the time and in the manner determined under Sections 6.05 and 6.06,
the full (100% Vested) value of each of the Participant’s Accounts.

Section 6.04. Other Terminations. A Participant who has a Severance from Service
which constitutes a severance from employment for a reason other than that
described in Sections 6.01, 6.02, or 6.03 will be entitled to receive, at the
time and in the manner determined under Sections 6.05 and 6.06, the Vested value
of the Participant’s

 

   -33-    12/13/2010



--------------------------------------------------------------------------------

Retirement Income Savings Program Account and the full (100% Vested) value of
each of the Participant’s other Accounts. The Vested benefits of a Participant
described in this Section who dies after terminating employment but prior to the
completion of payment (including the commencement of payment) will be paid to
the Participant’s Beneficiary.

 

  A. Vested Percentage. The Vested value of a Participant’s Retirement Income
Savings Program Account will be determined in accordance with the following:

 

Years of Vesting Service

   Vested
Percentage  

Less than 3

     0 % 

3 or more

     100 % 

Notwithstanding the foregoing, each Participant who performed an Hour of Service
before January 1, 2007, will be fully (100%) vested in such Participant’s
Retirement Income Savings Program Account if such Participant performs an Hour
of Service on or after January 1, 2007.

 

  B. Forfeiture. Upon a Severance from Service, forfeiture of a Participant’s
nonvested Retirement Income Savings Program Account will occur upon the earlier
of (i) the date of a complete distribution of the Participant’s entire Vested
benefit, (ii) when the Participant incurs a Period of Severance of five
(5) consecutive years or (iii) death of the Participant. The forfeiture of a
Participant’s nonvested Account balance in the event a Participant had no Vested
interest in this Plan (and hence no distribution is to be made) will occur at
the time a distribution would have been made to the Participant had the
Participant been entitled to any distribution with no right to defer the
distribution by withholding his or her consent. If a distribution is deferred
under provisions of the Plan granting the Participant the right to defer
distribution, a forfeiture occurs, and the Participant becomes reemployed before
distribution of his or her nonforfeitable Accounts and again participates in the
Plan, the Account balances which were not forfeited will be maintained in a
separate Account for the Participant from the post-break Accounts.

Forfeitures declared for a Plan Year from the Retirement Income Savings Program
Accounts of Participants will, as determined by the Administrative Committee in
its sole discretion, be used to make restoration under Section 6.02 or 6.04.C.,
defray plan expenses or used to reduce the funding of the Employer’s matching
contribution pursuant to Section 4.03 and/or retirement income savings program
contributions pursuant to Section 4.02 not later than the last day of the Plan
Year following the Plan Year in which the forfeiture occurs.

 

  C.

Reemployment. If a Participant is not fully (100%) Vested in the Participant’s
Retirement Income Savings Program Account at the time he or she incurs a
Severance from Service and such person resumes employment with Employer or an

 

   -34-    12/13/2010



--------------------------------------------------------------------------------

 

Affiliated Company during the Applicable Repayment Period, then the following
rules apply:

 

  1. If such Participant was Vested in any portion of the Participant’s Accounts
and received no distribution by reason of the previous Severance from Service,
the full amount of his or her Accounts, adjusted for gains and losses properly
allocable thereto under other provisions of this Plan, will continue to be
allocated to the Participant. In the case of a Participant who incurred a
Severance from Service at a time when the Participant had no Vested interest in
this Plan and hence received no distribution, the Participant’s Accounts which
were forfeited will be restored to their value at the time of the forfeiture.

 

  2. If such Participant received a distribution by reason of the previous
Severance from Service, but contributes back to the Trust Fund an amount equal
to the previous distribution (other than the amount received as a distribution
from the Participant’s Rollover Account) before the Applicable Repayment Period
expires, then as of the end of the Plan Year in which such repayment occurs, an
amount equal to the amount previously forfeited from the Participant’s
Retirement Income Savings Program Account, together with the amount of such
repayment, will be allocated to the Participant’s Accounts. The amount not
repaid by the Participant will be derived from a reduction in forfeitures for
the year, or if insufficient, the Employer will make a contribution by the last
day of the Plan Year in which repayment occurs.

If such Participant received a distribution by reason of the previous Severance
from Service and fails to contribute back to the Trust Fund an amount equal to
such previous distribution (other than the amount received as a distribution
from the Participant’s Rollover Account) before the Applicable Repayment Period
expires, the right of such Participant to the restoration of such Participant’s
Retirement Income Savings Program Account will expire.

 

  3. For purposes of this Subsection, the term “Applicable Repayment Period”
means the earlier of five years after the date on which the Participant first
resumes employment with the Employer or an Affiliated Company or the date on
which the Participant incurs a Break in Service following the date of
distribution (or deemed distribution). The period for repayment and the right of
restoration under this Section will automatically be reduced to any shorter
period as shall be permitted by rulings or Regulations and will, in all events
expire upon the death of the Participant or upon termination of this Plan.

Section 6.05. Commencement of Benefits. The payment of benefits under the Plan
will commence in accordance with the following Subsections:

 

   -35-    12/13/2010



--------------------------------------------------------------------------------

  A. General. The payment of a Participant’s Accounts as a result of a Severance
from Service shall commence as soon as administratively practicable after the
Participant’s Normal Retirement Date, provided, that a Participant (or
Beneficiary of a deceased Participant) may elect to receive a distribution of
the Participant’s Vested Accounts prior to that time by requesting a
distribution in the manner provided by the Administrative Committee.
Distribution will be made as soon as administratively practicable after the
Administrative Committee receives and approves the Participant’s properly
completed distribution request.

 

  B. Overriding Rules. A Participant’s Accounts must be paid or commence to be
paid not later than 60 days after the Plan Year in which the Participant attains
Normal Retirement Age or has a Severance from Service, whichever is later,
provided, however, that a Participant whose Vested Accounts exceed $1,000 may
elect to delay payment of such Participant’s Accounts until the Participant’s
required beginning date (see, Section 6.09). Notwithstanding the general rules
set forth above, in the event distributions are unable to be made (e.g. black
out period for changes in investment options) or if an impediment to making
distributions exists (e.g. securities law issue) distributions may be delayed
until distributions are again able to be made or the impediment is resolved.
Further, if a Participant is rehired before payment of the Participant’s Vested
Accounts, no distribution shall be made and the Participant will be deemed not
to have incurred a Severance from Employment.

 

  C. Amount of Distribution. The amount of any distribution to a Participant or
Beneficiary will be based on the value of the Participant’s Accounts as of the
date on which payment is made.

Section 6.06. Methods of Distribution. Distributions will be made in one lump
sum payment.

Section 6.07. Small Amounts. Notwithstanding anything to the contrary, if a
Participant’s Vested Accounts do not exceed $1,000, a lump sum cash distribution
of the Participant’s Vested Accounts will be made in accordance with uniform
rules established by the Administrative Committee.

Section 6.08. Hierarchy of Distribution. The Administrative Committee may, from
time to time establish a hierarchy for distributing a Participant’s Vested
Accounts.

Section 6.09. Minimum Distributions. The provisions of this Section shall
supersede and override any conflicting or inconsistent provision of the Plan,
including, without limitation, any distribution option inconsistent with the
provisions of Code Section 401(a)(9). All distributions from the Plan will be
made in accordance with Code Section 401(a)(9) and Sections 1.401(a)(9)-1
through 1.401(a)(9)-9 of the Regulations.

 

  A.

Distributions Commencing During Lifetime. The entire interest of each
Participant

 

   -36-    12/13/2010



--------------------------------------------------------------------------------

 

will be distributed not later than the Participant’s Required Beginning Date. If
additional amounts are credited to a Participant’s Account after the
Participant’s Required Beginning Date, such amounts will be distributed not
later than December 31 of the immediately following Plan Year.

 

  B. Distributions Commencing After Death. If a Participant dies before the
Participant’s Required Beginning Date, payments will be made to the
Participant’s Beneficiary not later than December 31 of the calendar year
containing the fifth anniversary of the date of the Participant’s death.

 

  C.

Required Beginning Date. The term Required Beginning Date means April 1 of the
calendar year following the later of (i) the calendar year in which the
Participant attains age 70 1/2, or (ii) the calendar year in which the
Participant retires; provided, however, that the preceding clause (ii) will not
apply to any Participant who is a 5% owner during the Plan Year in which the
Participant attains age 70 1/2.

 

  D. 2009 Minimum Distributions. Notwithstanding the foregoing, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Code Section 401(a)(9)(H) (“2009
RMDs”) and who would have satisfied that requirement by receiving distributions
that are either (1) equal to the 2009 RMDs, or (2) one or more payments in a
series of substantially equal distributions (that include the 2009 RMDs) made at
least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s Designated Beneficiary, or for a period of at least 10 years
(“Extended 2009 RMDs”), will not receive those distributions for 2009 unless the
Participant or Beneficiary chooses to receive such distributions. Participants
and Beneficiaries described in the preceding sentence will be given the
opportunity, upon request, to elect to receive the distributions described in
the preceding sentence. For purposes of Section 6.12 of the Plan, a direct
rollover will be offered only for distributions that otherwise would be eligible
rollover distributions without regard to Code Section 401(a)(9)(H).

Section 6.10. Beneficiary Designation. Any Participant (or Beneficiary) may from
time to time designate, in writing, any person or persons, entity or entities,
contingently or successively, to whom the Trustee shall pay the Participant’s
Accounts in the event of death. The Administrative Committee will prescribe the
form for the written designation of a Beneficiary or Beneficiaries and, upon the
Participant’s filing the form with the Administrative Committee, it will revoke
all designations filed prior to that date by the same Participant or
Beneficiary.

Notwithstanding the foregoing, in the case of a Participant who is married as of
the date of death, the Beneficiary of such Participant will be the Participant’s
surviving Spouse, unless the surviving Spouse has consented in writing to a
different Beneficiary, in whole or in part, on a form provided by the
Administrative Committee for such purpose. The consent of the Spouse may
expressly permit future designations by the Participant without any requirement
of further consent as

 

   -37-    12/13/2010



--------------------------------------------------------------------------------

to the identity of the Beneficiary or method of payment. Such consent form will
acknowledge the effect of such election and be witnessed by a plan
representative or notary public. Any consent by a Spouse will be effective only
with respect to such spouse.

If a Participant (or Beneficiary) fails to name a Beneficiary or if the
Beneficiary named by such person predeceases him or her or dies before complete
distribution of the Participant’s Vested Accounts and such person has not
provided for payment of his or her remaining Vested Account balance, the
Participant’s Account will be paid to the Participant’s (or Beneficiary’s)
surviving Spouse; or if the Spouse fails to survive the Participant (or
Beneficiary), the Participant’s Accounts will be paid to the Participant’s (or
Beneficiary’s) children, per stirpes; or if the Spouse and children fail to
survive the Participant (or Beneficiary), the Participant’s Accounts will be
paid to the Participant’s (or Beneficiary’s) estate.

Section 6.11. Withdrawals (Prior to Severance from Service). A Participant may
elect to obtain a withdrawal from such Participant’s Accounts in accordance with
the following provisions and rules prescribed by the Administrative Committee.

 

  A. Hardship. A Participant may obtain a hardship withdrawal from the
Participant’s Vested Accounts (but not any earnings attributable to a
Participant’s before-tax salary reduction contributions) by filing a request
with the Administrative Committee on such form and in such manner as the
Administrative Committee may prescribe for such purpose and by showing that the
withdrawal is necessary in light of the Participant’s immediate and heavy
financial need and for the purpose of:

 

  1. Alleviating financial hardship arising from medical expenses, as described
in Code Section 213(d), previously incurred by, or necessary for, the
Participant, the Participant’s spouse, or the Participant’s dependent (as
defined in Code Section 152, determined without regard to subsections (b)(1),
(b)(2), and (d)(1)(B) thereof).

 

  2. Purchase of a principal residence by the Participant (excluding mortgage
payments).

 

  3. Payment of tuition, related educational fees, and room and board expenses
for up to the next 12 months of post-secondary education for the Participant,
the Participant’s spouse, the Participant’s children, or the Participant’s
dependents (as defined in Code Section 152, determined without regard to
subsections (b)(1), (b)(2), and (d)(1)(B) thereof).

 

  4. Preventing eviction from, or foreclosure upon, the Participant’s principal
residence.

 

  5.

Payment of burial or funeral expenses for the Participant’s deceased parent,
spouse, children, or dependents (as defined in Code Section 152, determined

 

   -38-    12/13/2010



--------------------------------------------------------------------------------

 

without regard to subsection (d)(1)(B) thereof).

 

  6. Payment of expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of the Participant’s
adjusted gross income).

 

  7. Any amount necessary to pay any Federal, state or local income tax or
penalty reasonably anticipated to result from hardship distribution.

 

  8. Any other circumstance specifically permitted under Code
Section 401(k)(2)(B)(i)(IV).

The minimum withdrawal is $250.

A hardship withdrawal may be made only if the Administrative Committee
determines that the Participant has an immediate and heavy financial need. A
distribution will be necessary to satisfy a financial need of the Participant
only if the following requirements are satisfied:

 

  •  

The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant; and

 

  •  

The financial need may not be relieved from other sources reasonably available
to the Participant. For this purpose, a Participant’s resources include assets
of his or her spouse and minor children that are reasonably available to the
Participant. For this purpose, an immediate and heavy financial need may be
treated as not capable of being relieved from other resources that are
reasonably available to the Participant, if the Administrative Committee
reasonably relies upon the Participant’s representation that the need cannot be
relieved:

 

  (a) Through reimbursement or compensation by insurance or otherwise;

 

  (b) By liquidation of the employee’s assets to the extent such liquidation
would not itself cause an immediate and heavy financial need;

 

  (c) By cessation of elective contributions or employee contributions under the
Plan for at least twelve (12) months after receipt of the withdrawals.

 

  (d) By other currently available distributions and nontaxable (at the time of
the loan) loans, under plans maintained by the Employer or by any other
employer; or

 

   -39-    12/13/2010



--------------------------------------------------------------------------------

  (e) By borrowing from commercial sources on reasonable commercial terms in an
amount sufficient to satisfy the need.

 

  •  

A Participant who is granted a hardship withdrawal will have such participant’s
salary reduction contributions reduced to 4% (or such lesser percentage as the
Participant may designate) and such percentage may not be increased for 6 months
commencing with the first payroll following the date of the withdrawal from the
Plan.

 

  B.

Age 59 1/2 In-Service Withdrawal. Any Participant who has attained at least age
59 1/2 may withdraw all or any portion of the Participant’s 401(k) and/or
Matching Accounts by filing a request with the Administrative Committee in such
manner as the Administrative Committee may prescribe for such purpose. The
minimum withdrawal is $250.

 

  C. After-Tax Account. A Participant may elect to withdraw all or any portion
of the Participant’s After-Tax Account by filing a request with the
Administrative Committee in such manner as the Administrative Committee may
prescribe for such purpose. The minimum withdrawal is $250.

 

  D. Rollover Account. A Participant may elect to withdraw all or any portion of
the Participant’s Rollover Account by filing a written request with the
Administrative Committee in such manner as the Administrative Committee may
prescribe for such purpose. The minimum withdrawal is $250.

 

  E. Five Years of Service. A Participant who has a Period of Service of at
least five years may elect to withdraw all or any portion of the Participant’s
Matching Account. This subsection E. will apply only to that portion of the
Participant’s Matching Account attributable to matching contributions made while
the Participant was covered under the provisions of a collective bargaining
agreement. The minimum withdrawal is $250.

 

  F. Retirement Income Savings Program Account. No in-service withdrawals will
be permitted from a Participant’s Retirement Income Savings Program Account.

 

  G. Hierarchy of Withdrawals. The Administrative Committee may from time to
time establish a hierarchy for Participant withdrawals.

 

  H. Timing of Withdrawal. Withdrawals under this Section 6.11 will occur as
soon as administratively practicable after the Administrative Committee approves
the withdrawal request.

Section 6.12. Eligible Rollover Distributions. Notwithstanding any provision of
the Plan to the contrary, a Distributee may elect, subject to the provisions of
this Section to have any portion of an Eligible Rollover

 

   -40-    12/13/2010



--------------------------------------------------------------------------------

Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover. The Administrative Committee will provide each
Distributee, no less than 30 days and no more than 180 days before the
distribution is made, a written explanation of the direct rollover rules of Code
Section 401(a)(31). Distribution may commence less than 30 days after the
required notice is given if (i) the Administrative Committee clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution and (ii) the Participant, after receiving the notice, affirmatively
elects a distribution.

For purposes of this Section 6.12, the following provisions also will apply:

 

  A. Automatic Rollover. In the event the Administrative Committee elects to
make a mandatory distribution greater than $1,000, if a Participant does not
elect to have such distribution paid directly to an Eligible Retirement Plan
specified by the Participant in a direct rollover or to receive the distribution
directly, then the Administrative Committee will pay the distribution in a
direct rollover to an individual retirement plan designated by the
Administrative Committee.

 

  B. Direct Rollover means the payment by the Plan to an Eligible Retirement
Plan specified by the Distributee.

 

  C. Distributee means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse. Further, in the
event of a deceased Participant, a designated beneficiary, as defined by Code
Section 401(a)(9)(E), who is not a surviving spouse of the Participant will be a
Distributee with regard to a direct trustee-to-trustee transfer to an individual
retirement plan described in Code Section 402(c)(8)(B)(i) or (ii) established
for the purpose of receiving the distribution.

 

  D. Divided Distributions means that Distributee may elect to have a portion of
his or her Eligible Rollover Distribution paid to an Eligible Retirement Plan in
a Direct Rollover and to have the remainder of that distribution paid to the
Distributee; provided, that if the Distributee elects to have only a portion of
an Eligible Rollover Distribution paid to an Eligible Retirement Plan in a
Direct Rollover, that portion must equal at least $500 (or such lesser amount as
the Administrative Committee may establish). If the entire amount of the
Eligible Rollover Distribution is $500 (or such lesser amount as the
Administrative Committee may establish), the Distributee is not permitted to
divide the distribution.

 

  E.

Eligible Retirement Plan means (i) an individual retirement account described in
Code Section 408(a); (ii) an individual retirement annuity described in Code
Section 408(b); (iii) a qualified plan described in Code Section 401(a) that
accepts rollover

 

   -41-    12/13/2010



--------------------------------------------------------------------------------

 

contributions; (iv) an annuity plan described in Code Section 403(a); (v) an
eligible plan under Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that agrees to separately account for amounts
transferred into such plan from this Plan; (vi) an annuity contract described in
Code Section 403(b); or (vii) a Roth IRA described in Code Section 408A. This
definition of “Eligible Retirement Plan” also shall apply in the case of a
distribution to a surviving Spouse and in the case of a distribution to a Spouse
or former Spouse who is an alternate payee under a qualified domestic relations
order (as defined in Code Section 414(p)). In the case of a distribution to a
designated beneficiary who is not a surviving spouse, the term “Eligible
Retirement Plan” means an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii).

 

  F. Eligible Rollover Distribution means the distribution of all or any portion
of the balance to the credit of the Distributee, except that such term does not
include the following: any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the Distributee or the joint lives (or joint life
expectancies) of the Distributee and the Distributee’s designated beneficiary,
or for a specified period of ten years or more; any distribution to the extent
such distribution is required under Code Section 401(a)(9); the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to Employer
securities); any hardship distributions; any qualified disaster-relief
distribution within the meaning of Code Section 72(t)(2)(G); and any
distribution that is a permissible withdrawal from an eligible automatic
contribution arrangement within the meaning of Code Section 414(w).

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in section 408(a) or (b) of the Code or to a qualified defined contribution plan
described in section 401(a), 403(a), or 403(b) of the Code that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

The Administrative Committee may elect not to permit a Distributee to elect a
Direct Rollover of his or her distributions during a Plan Year if such
distributions are reasonably expected to total less than $200 (regardless of
whether such distributions might qualify as Eligible Rollover Distributions).

 

   -42-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE VII — ADMINISTRATION

Section 7.01. Committees. The Company has appointed an Administrative Committee
to oversee the general operation of this Plan and an Investment Committee to
monitor Plan investments (Section 8.02) and to establish a funding policy and
method (Section 7.05). All Committee members shall serve at the pleasure of the
Company. Both the Administrative and Investment Committees will act by a
decision of a majority. When the membership of the Administrative and/or
Investment Committees are an even number and a majority decision cannot be
obtained, the Company will decide the issue. Notwithstanding the foregoing, each
Committee may empower any member of their Committee or such other person or
persons as they may designate to act on their behalf, such authorization to
remain in effect until revoked. A dissenting member who, within a reasonable
time after he or she has knowledge of any action or failure to act by the
majority, registers his or her dissent in writing delivered to the other members
of his or her Committee, will not be responsible for any such action or failure
to act.

Section 7.02. Committee Duties. The general duties and powers of the
Administrative Committee and the Investment Committee are as follows:

 

  A. Administrative Committee. The general administration of this Plan will be
under the supervision of the Administrative Committee. It will be a principal
duty of the Administrative Committee to see that this Plan is carried out, in
accordance with its terms, for the exclusive benefit of persons entitled to
participate in this Plan. Benefits under this Plan will be paid only if the
Administrative Committee decides in its sole discretion that the applicant is
entitled to them. The Administrative Committee shall have full power to
administer this Plan in all of its details except for those powers allocated
herein to the Investment Committee. For this purpose, the Administrative
Committee’s powers include, but are not limited to, the authority, in addition
to all other powers provided by the Plan, to:

 

  1. Determine in its sole and absolute discretion the eligibility of any
individual to participate in this Plan and of any individual to receive benefits
under this Plan;

 

  2. Make discretionary interpretations regarding the terms of this Plan, and
make factual findings with respect to any issue arising under the Plan, its
interpretations to be final and conclusive;

 

  3. Compute the amounts payable for any Participant or other person, the manner
and time of payment and to determine and authorize the person or persons to whom
such payments will be paid;

 

  4. Review and render decisions respecting such claims under this Plan;

 

   -43-    12/13/2010



--------------------------------------------------------------------------------

  5. Make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of this Plan;

 

  6. Appoint such agents, advisors and consultants, or other persons as the Plan
Administrator deems advisable to assist in administering this Plan provided that
any change that would impact the investments of the Plan must be agreed to by
the Investment Committee;

 

  7. Allocate and delegate its responsibilities under this Plan and designate
other persons to carry out any of its responsibilities under this Plan;

 

  8. Be responsible for all reporting and disclosure requirements for this Plan
under the law;

 

  9. Receive from the Company, Employers, Employees, Participants and other
persons such information as shall be necessary for the proper administration of
this Plan;

 

  10. Furnish to the Company upon request, such reports with respect to the
administration of this Plan as are reasonable and appropriate; and

 

  11. Maintain all records of this Plan.

 

  B. Investment Committee. The administration of the Plan’s investments will be
under the control and supervision of the Investment Committee. The Investment
Committee will have full power to administer all items relating to the Plan’s
investments. For this purpose, the Investment Committee’s duties and powers
shall include, but shall not be limited to, the following:

 

  1. Periodically review the performance of the Plan’s investments;

 

  2. Appoint or remove the Trustee(s);

 

  3. Establish a funding policy and method pursuant to Section 7.05; and

 

  4. Select investment funds and/or options in accordance with Section 8.02.

Section 7.03. Named Fiduciary. The Company is the “named fiduciary” for purposes
of this Plan and Section 402(a)(1) of ERISA.

Section 7.04. Resignation and Removal. A Committee member may resign or may be
removed by the Company at any time, with or without cause. Upon such resignation
or removal, a successor Committee member may be appointed by the Company.

 

   -44-    12/13/2010



--------------------------------------------------------------------------------

Section 7.05. Funding Policy and Method. The Investment Committee will establish
a funding policy and method consistent with the objectives of the Plan. The
funding policy and method, as so determined, will be communicated to the Trustee
and the Administrative Committee.

 

   -45-    12/13/2010



--------------------------------------------------------------------------------

Section 7.06. Bonding. Plan personnel will be bonded to the extent required by
ERISA. Premiums for bonding may, in the sole discretion of Employer, be paid, in
whole or in part, from the Trust Fund. Premiums may also be paid, in whole or in
part, by Employer. Employer may provide, by agreement with any person, that the
premium for required bonding will be paid by that person.

 

   -46-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE VIII — IDA’S AND PLAN LOANS

Section 8.01. General. All sums of money and all securities and other property
contributed under the Plan by an Employer or any Participant will be contributed
to the Trustee. In addition to the rights reserved under the terms of the Trust
and this Plan, the Investment Committee may execute trust agreements with one or
more additional Trustees if, in its sole judgment, it would be in the best
interests of the Participants and their Beneficiaries to have the Trust Fund
held, managed, and invested by additional trustees.

Section 8.02. Investment Funds. The Investment Committee may, at any time, and
from time to time, establish or designate investment accounts or funds
(hereinafter “Fund” or “Funds”) or other investment options for the investment
of monies under this Plan. The Administrative Committee may also supplement the
rules of this Section by adopting written procedures concerning the maintenance
of the individually directed accounts (sometimes hereinafter referred to as
“IDA’s”). If investment funds or other investment options are established, each
Participant (and present interest Beneficiaries) shall invest his or her
Accounts in one or more of the Fund(s) or other investment options so offered.
In the event any Participant (or present interest Beneficiaries) fails or
refuses to make a designation among the Fund or Funds or other investment
options so established, the Administrative Committee may identify an investment
Fund or Funds and such individual will be deemed to have elected to invest his
or her Account in such Fund or Funds. A Participant (and present interest
Beneficiaries) shall at all times have the right and obligation to direct the
investment of his or her Accounts in the fund or funds so established. The
following provisions shall also apply:

 

  A.

General. Each Participant (and present interest Beneficiary) shall have the
exclusive right to direct the Trustee from time to time with respect to the
investment of the assets of the Participant’s Account. The Trustee (or a
designee) will promptly comply with all investment directions of the Participant
(or present interest beneficiary), as long as these directions are clearly
stated (in writing, or otherwise, with an opportunity for written confirmation
of such instructions), provided that compliance with such direction would not
(i) cause the Plan to engage in a prohibited transaction; (ii) be inconsistent
with the terms of the Plan Trust, ERISA, or any legal or other limitation (e.g.
frequent trading policy); or, (iii) jeopardize the Plan’s qualified status. The
Trustee may require that all instructions to be provided in a manner that is
acceptable to the Administrative Committee or Trustee. The Participant (or a
present interest Beneficiary) shall be required to promptly (and in all events
within 60 days) notify the Administrative Committee of any errors or
discrepancies in such person’s Account. Failure to notify the Administrative
Committee will be deemed to constitute acceptance. Other than for compliance
with the restrictions contained herein, no person will have the right or the
duty to inquire into the propriety of any Participant’s (or where applicable, a
present interest Beneficiary’s) investment direction or the effect it might have
on such person. Subject to the Investment Committee’s right to change,
eliminate, modify, or alter investment funds or options under this Plan, any
person’s investment direction will

 

   -47-    12/13/2010



--------------------------------------------------------------------------------

 

be deemed to be continuing until revoked or modified by a subsequent direction,
notwithstanding the occurrence of any event or other development of which the
Trustee, Administrative Committee, Investment Committee, Company, Employer,
Administrative Committee or other person has, or should have, knowledge. The
Company, Administrative Committee, Investment Committee, Employer,
Administrative Committee, Trustee, or any other person or fiduciary shall not be
liable or responsible for any loss or to any Participant or present or future
Beneficiary by reason of: (1) any sale or investment made or other action taken
pursuant to and in accordance with the direction (or deemed direction) of any
Participant (or present interest Beneficiary, where applicable), or (2) the
acquisition or retention of any asset, including cash, pursuant to a
Participant’s direction (or present interest Beneficiary, where applicable).

Participants who were employed by the Employer as of the closing date of the
sale of Raytheon Aircraft Acquisition Company and who become Participants in
this Plan shall be deemed, in the absence of a contrary election, to have
elected to invest such Participant’s Accounts in the same manner as the
Participant’s election under the Raytheon Savings and Investment Plan on the day
before the closing date, provided that the Investment Committee may designate
one or more funds which shall automatically be substituted for any election to
invest in Raytheon Common Stock.

 

  B. Collectibles. No investment under this Section shall be made in any
“collectible.” The term “collectible” means any work of art, rug, antique,
metal, gem, stamp, coin, alcoholic beverage, or any other tangible personal
property specified by the Secretary for purposes of Code Section 408(m).

 

  C. Costs and Fees. All costs, fees, and expenses associated with Participant’s
Account or in carrying out a Participant’s (or present interest Beneficiary’s)
directions (including without limitation cost, fees and expenses of education
and individual account direction) may be charged to the Participant’s Accounts
under procedures established by the Investment Committee.

 

  D. Administration. The Investment Committee may, from time to time, promulgate
uniform rules for the efficient administration of investments under the Plan,
including compliance with ERISA Section 404(c), and rules relating to elections
and/or election changes. This may include, but will not be limited to,
situations in which there is a change in investment funds or options and the
Investment Committee will have the rights to promulgate rules for the efficient
handling of fund changes, including without limitations that Accounts may only
be invested in certain funds or options, rules relating to black-out periods,
and that investments may be mapped to similar investment funds or options.

Section 8.03. Participant Loans. The Trustee, upon direction from the
Administrative Committee, may lend to a Participant or a present interest
Beneficiary an amount not in excess of the lesser of (i) 50% of the
Participant’s

 

   -48-    12/13/2010



--------------------------------------------------------------------------------

nonforfeitable accrued benefits; or, (ii) $50,000 reduced by the excess (if any)
of the highest outstanding balance during the immediately preceding one year
period ending on the day before the loan is made over the outstanding balance on
the day before the loan is made. Notwithstanding anything to the contrary, a
Participant’s Retirement Income Saving Program Account will not be taken in
account in computing the foregoing limitations or used to make a loan. For
purposes of the above limitations, all loans from all plans of the Employer and
other members of the group of Employers described in Code Section 414(b), (c),
and (m) are aggregated.

The Administrative Committee may establish procedures and policies which are not
contained within this document with respect to the operation of the loan program
so long as such procedures and policies are contained in a document which
constitutes a part of this Plan.

The following provisions shall also apply:

 

  A. Application. Application for such loan will be made to the Administrative
Committee, setting forth the amount of the loan requested and the manner in
which the loan is proposed to be repaid. Loans from this Plan may be restricted
or limited (or for certain specified purposes) as the Administrative Committee
may from time to time prescribe.

Application for a loan will be approved or disapproved based upon factors which
would be considered by a commercial lender in a normal commercial setting. Such
factors will include the borrower’s ability to repay the loan, financial need,
and credit worthiness of the applicant. In all events, the Administrative
Committee has the right to disapprove a loan application if the Administrative
Committee believes the loan cannot be repaid in a timely manner. The initial
term of the loan must be for at least 12 months and no loan shall be made to any
applicant unless the Participant’s Vested Account balance equals or exceeds
$1,000 (i.e. minimum loan is $500) and the Participant consents to payroll
withholding deductions sufficient to repay the loan. Except as provided in
Subsection J. below, a Participant may only have two loans outstanding at
anytime.

 

  B. Security. Each loan will be adequately secured by the assignment of not
more than 50% of the Participant’s nonforfeitable Accounts and the Participant
will execute a collateral promissory note for the amount of the loan, plus
interest, payable to the order of the Trustee, or other legally enforceable
agreement (the terms and provisions of which shall be determined by the
Administrative Committee). In addition to the foregoing security, the
Participant will be required to give such additional security, if any, as may be
determined to be necessary for the Plan to be adequately secured. In determining
whether additional security is necessary, consideration will be given to the
applicant’s creditworthiness and ability to repay the loan.

 

  C.

Repayment. The period of repayment for any loan will not exceed five years
(fifteen years in the case of a loan used to acquire a dwelling which is to
serve as the Participant’s principal residence) and the repayment schedule will
be in multiples of

 

   -49-    12/13/2010



--------------------------------------------------------------------------------

 

whole years (e.g. 1, 2, 3, etc. years). All loan repayments must be made in
cash. All loans must be repaid in substantially equal payments with payments
being made not less frequently than quarterly over the term of the loan, except
as follows:

 

  1. Leave of Absence. Unless otherwise provided in the loan procedures, the
level amortization requirement of this Section 8.03.C. does not apply for a
period, not longer than one year (or such longer period as may apply under Code
Section 414(u) and paragraph 2. hereof), that a Participant is on a bona fide
leave of absence, either without pay from the Employer or at a rate of pay
(after applicable employment tax withholdings) that is less than the amount of
the installment payments required under the terms of the loan. However, the loan
(including interest that accrues during the leave of absence) must be repaid by
the latest permissible term of the loan, and the amount of the installments due
after the leave ends must not be less than the amount required under the terms
of the original loan.

 

  2. Military Service. In accordance with Code Section 414(u)(4), suspension of
the obligation to repay a loan for any part of a period during which a
Participant is performing service in the uniformed services (as defined in 38
U.S.C. chapter 43), whether or not qualified military service, shall not be
taken into account for purposes of Code Section 72(p) or this Section 8.03.C.
Thus, such suspension shall not cause the loan to be deemed distributed even if
the suspension exceeds one year and even if the term of the loan is extended.
However, the loan will not satisfy the repayment term requirement and the level
amortization requirement of this Section 8.03.C., unless loan repayments resume
upon the completion of such period of military service and the loan is repaid
thereafter by amortization in substantially level installments over a period
that ends not later than the latest permissible term of the loan.

Payments are due on the date specified in the promissory note. A Participant,
however, will be entitled to a cure period as follows: a late payment shall not
constitute a default under the promissory note if the installment payment is
made not later than the last day of the calendar quarter following the calendar
quarter in which the required installment was due.

In the event that a loan is outstanding upon the Participant’s Severance from
Service, the Participant will be given the option of continuing to repay the
outstanding loan.

Loan repayments will be allocated in accordance with the Participant’s most
recent investment election on file with the Administrative Committee.

Prepayment of any loan may be made in full or in part at anytime.

 

   -50-    12/13/2010



--------------------------------------------------------------------------------

  D. Interest. Each loan will bear a reasonable rate of interest commensurate
with the interest rates charged under similar circumstances by persons in the
business of lending money. The rate of interest will be fixed by the
Administrative Committee, who will give consideration to the amount of the loan,
the terms and timing of the loan, the general economic conditions, and the level
of interest rates being charged generally at the time the loan is approved.

 

  E. Nondiscrimination. The Administrative Committee will not discriminate among
Participants in approving and making loans, in the time and manner of their
repayment, or in the interest rate to be charged, although interest rates may
vary from loan to loan as provided above.

 

  F. Separate Account/Default. A loan to a Participant will not be treated as a
general asset of the Trust Fund but instead will be treated as a separate
investment of the Participant’s Accounts unless otherwise provided in the
procedures established by the Administrative Committee. Interest paid with
respect to any loan treated as a separate investment of the Participant’s
Accounts will be credited to the Participant’s Accounts when received by the
Trustee.

 

  G. Cost and Expenses. All costs and expenses associated with a Participant’s
loan, including Trustee’s fees, may be charged to the Participant’s separate
account.

 

  H. Default. In the event of default, the security pledged for the loan will be
preserved. No set-off or forfeiture of any Account balance due to the assignment
provided in Subsection B. above will be realized until such time as there is a
distributable event.

 

  I. Consent. Where required by applicable law or the Administrative Committee
determines that spousal consent should be obtained, no loan will be made or
renewed by any Participant unless the Participant and, where applicable, the
Participant’s Spouse (if any) consents in advance of the loan to the making of
such loan and, in the event of default, to the reduction of the Participant’s
Accounts which have been pledged as security to such loan without further
Participant or spousal consent. For purposes of satisfying the consent
requirements of the preceding sentence, the Plan will obtain written consent
within the 90-day period before the making of the loan in such manner as the
Administrative Committee may prescribe. For purposes of this Section 8.03, the
renegotiation, extension, renewal, or other revision of a loan will be subject
to the requirements of this Section.

 

  J. Grandfather. Notwithstanding the foregoing provisions, any outstanding
loans made prior to a merger or transfer of assets into this Plan will remain
authorized if made under the provisions of the prior plan (including a provision
that a Participant may have more than two outstanding loans). Any subsequent
loans will be subject to terms and provisions of this Section 8.03 (e.g. no
additional loans may be taken until the Participant has less than two
outstanding loans).

 

   -51-    12/13/2010



--------------------------------------------------------------------------------

  K. Call Provisions. The Administrative Committee will have the right to call
any outstanding loan due and payable at any time, including without limitation
upon a Participant’s Severance from Employment or termination or partial
termination of this Plan.

 

  L. USERRA. Loan payments will be suspended under this Plan as permitted under
Code Section 414(u)(4).

 

  M. Hierarchy. The Administrative Committee may from time to time establish a
hierarchy or ordering rules for the making of Plan loans and the repayment
thereof.

 

   -52-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE IX — AMENDMENT AND TERMINATION

Section 9.01. Right to Amend. The Company, by action of its governing body (or
duly authorized delegate), reserves the right, at will, at any time and from
time to time, to modify, alter, or amend this Plan, in whole or in part, and any
such modification, alteration, or amendment shall be binding upon any adopting
Employer, Employees, Participants, any Beneficiaries and all other persons,
provided, however, that the Company’s V.P. of Human Resources or his or her
delegate may make minor ministerial amendments or may amend the Plan for changes
required to keep the Plan in compliance with current laws. No amendment shall
operate to divest the Vested interest of any Participant, except to the extent
that such amendment is permitted or is necessary in order for the Plan to
qualify under Section 401 of the Code. All amendments to this Plan shall be in
writing.

Section 9.02. Termination of Plan. The Company has established this Plan with
the bona fide intention and expectation that it will be continued indefinitely,
but the Company will have no obligation whatsoever to maintain this Plan, for
any given length of time and may at will and at any time discontinue or
terminate this Plan in whole or in part without liability. Upon a complete
discontinuance of contributions or upon a complete or partial termination of
this Plan, each affected Participant shall be fully (100%) Vested in such
Participant’s Accounts. In addition, an adopting Employer shall have the right
to discontinue or terminate its participation in this Plan as to its Employees.

 

   -53-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE X — CLAIMS PROCEDURE

Section 10.01. Claims. Benefit claim determinations arising under this Plan will
be made in accordance with the provisions of this Article and procedures
established by the Administrative Committee. These claim procedures are designed
to establish reasonable processes and safeguards to ensure that benefit claim
determinations are made in accordance with the provisions thereof and, where
appropriate, Plan provisions have been applied consistently with respect to
similarly situated claimants. All claims for or relating to benefits, whether
made by a Participant or other person, must be in writing addressed and
delivered to the Administrative Committee at the Administrative Committee’s main
office, and such claim will contain the claimant’s name, mailing address, and
telephone number, if any, and will identify the claim in a manner reasonably
calculated to make the claim understandable to the Administrative Committee.

Section 10.02. Claims Review. If a claim is wholly or partially denied, the
Administrative Committee shall, within a reasonable period of time not to exceed
90 days (45 days in the case of a claim involving disability benefits), notify
the claimant in writing of any adverse benefit determination, unless the
Administrative Committee determines that special circumstances require an
extension of time for processing the claim. If the Administrative Committee
determines that an extension of time for processing the claim is necessary,
written notice of the same will be provided to the claimant prior to the
expiration of the 90-day period (45-day period in the case of a claim involving
disability benefits) and will indicate the special circumstances that require
the extension of time and the date by which the Administrative Committee expects
to render the determination. The extension of time will not exceed a 90-day
period of time (30-day period in the case of a claim involving disability
benefits), beginning at the end of the initial 90-day period (45-day period in
the case of a claim involving disability benefits). In case of a disability
claim, the Administrative Committee may determine that, due to matters beyond
the control of the Plan, a second 30-day extension is necessary. In such case,
the Administrative Committee will notify the claimant before the expiration of
the first 30-day extension period of the circumstances requiring the extension
and the date by which the Plan expects to render a decision. In the case of a
disability notice of extension, the notice must explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a
decision, the additional information needed to resolve the issue, and that the
claimant has at least 45 days to provide the specified information. The
Administrative Committee’s notice will be written in a manner calculated to be
understood by the claimant and will set forth:

 

  A. The specific reason or reasons for the denial;

 

  B. Specific reference to pertinent Plan provisions on which the denial is
based;

 

  C. A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

 

   -54-    12/13/2010



--------------------------------------------------------------------------------

  D. An explanation of the claim review procedure set forth in Sections 10.03
and 10.04 below (including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination).

Section 10.03. Appeal of Claim Denial. A claimant or the claimant’s duly
authorized representative will have 60 days (180 days in the case of a claim
involving disability benefits) within which to appeal an adverse benefit
determination to the Administrative Committee. During the pendency of the
review, the following provisions shall apply:

 

  A. The claimant will have the opportunity to submit written comments,
documents, records, and other information relating to the claim to the
Administrative Committee; and

 

  B. The claimant will be provided, upon request and free of charge, reasonable
access to and copies of, all documents, records, and other relevant information
relating to the claim for benefits.

Section 10.04. Review on Appeal. A decision on review will be rendered within a
reasonable period of time, not to exceed 60 days after the claimant’s request
for review, unless the Administrative Committee determines that special
circumstances require an extension of time for processing the appeal. If the
Administrative Committee determines that an extension of time for processing the
appeal is necessary, written notice of the extension will be furnished to the
claimant prior to the expiration of the 60-day period, and will indicate the
special circumstances requiring the extension and the date by which the
Administrative Committee expects to render the determination. The extension of
time will not exceed a 60-day period of time beginning at the end of the initial
60-day period. For purposes of this Section 10.04, in the case of a claim
involving disability benefits, 45 days will apply instead of 60 days. The
Administrative Committee’s decision on review will be communicated in writing to
the claimant and, if adverse, will take into account all comments, documents,
records, and other information submitted by the claimant (without regard to
whether such information was submitted or considered in the initial benefit
determination). The decision on review will be written in a manner calculated to
be understood by the claimant and will set forth the following:

 

  A. The specific reason or reasons for the adverse determination;

 

  B. Specific reference to pertinent plan provisions on which the benefit
determination is based;

 

  C. A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  D. A statement of the claimant’s right to bring an action under ERISA
Section 502(a).

 

   -55-    12/13/2010



--------------------------------------------------------------------------------

Section 10.05. Litigation of Claim. Prior to initiating legal action concerning
a claim in any court, state or federal, against this Plan, any trust used in
conjunction with this Plan, the Company, or the Administrative Committee, a
claimant must first exhaust the administrative remedies provided in this Article
X. Failure to exhaust the administrative remedies provided for in this Article X
shall be a bar to any civil action concerning a claim for benefits under the
Plan.

 

   -56-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE XI — TOP HEAVY PLAN

Section 11.01. General. The provisions of this Article will become effective for
any Plan Year in which the Plan is “top heavy,” as that term is defined in this
Article. If the Plan is top heavy for a Plan Year, the provisions of this
Article will control over other Plan provisions to the extent the provisions of
this Article are inconsistent with such other Plan provisions.

Section 11.02. Top Heavy Plan Determination.

 

  A. Top Heavy Test. The Plan will be considered “top heavy” for any Plan Year
if, as of the Determination Date for that Plan Year, the aggregate of the
accounts of Key Employees under the Plan exceeds 60% of the aggregate of the
accounts of all Employees under the Plan. The Plan also will be considered “top
heavy” for any Plan Year if the Plan is required to be aggregated with one or
more plans pursuant to Section 11.04 and (i) the sum (as of the Determination
Date) of (a) the present value of the cumulative accrued benefits for Key
Employees under all defined benefit plans included in such aggregation group,
and (b) the aggregate of the accounts of Key Employees under all defined
contribution plans included in such aggregation group, exceeds (ii) 60% of a
similar sum determined for all Employees.

 

  B. Accrued Benefits and Account Balances. For purposes of determining the
present values of accrued benefits and the amounts of account balances of
Participants as of a Determination Date, the following provisions shall apply:

 

  1. The present value of an accrued benefit and the amount of an account
balance of a Participant as of the Determination Date shall be increased by the
distributions made with respect to a Participant under the Plan (and any plan
aggregated with the Plan pursuant to Section 11.04) during the 1-year period
ending on the Determination Date. The preceding sentence also shall apply to
distributions under a terminated plan that, had it not been terminated, would
have been required to be aggregated with the Plan under Section 11.04. In the
case of a distribution made for a reason other than Severance from Employment,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period.”

 

  2. Except to the extent provided in Regulations, any rollover contribution (or
similar transfer) initiated by an Employee and made after December 31, 1982 to a
plan shall not be taken into account with respect to the transferee plan for
purposes of determining whether such plan is top-heavy (or whether any
aggregation group that includes such plan is a top-heavy group, as defined in
Code Section 416(g)(2)).

 

   -57-    12/13/2010



--------------------------------------------------------------------------------

  3. If an individual is a Non-Key Employee with respect to a plan for any plan
year but such individual was a Key Employee with respect to such plan for any
prior plan year, any accrued benefit for such individual and/or account of such
individual shall not be taken into account.

 

  4. If any individual has not performed services for the employer maintaining a
plan at any time during the 1-year period ending on the Determination Date, any
accrued benefit for such individual and/or account of such individual will not
be taken into account.

 

  5. The accrued benefit of any employee (other than a Key Employee) shall be
determined (i) under the method that is used for accrual purposes for all plans
of the employer, or (ii) if there is no such method, as if such benefit accrued
not more rapidly than the slowest accrual rate permitted under Code
Section 411(b)(1)(C).

 

  C. Exclusion for Safe Harbor Plans. Notwithstanding the foregoing, the Plan
shall not be “top-heavy” if the Plan consists solely of (i) a cash or deferred
arrangement meeting the requirements of Code Section 401(k)(12), and
(ii) matching contributions with respect to which the requirements of Code
Section 401(m)(11) are met.

Section 11.03. Definitions. For purposes of this Article the following terms
will have the following meanings:

 

  A. Key Employee is any Employee or former Employee (and the Beneficiaries of
such Employee) who, at any time during the determination period, was:

 

  1. An officer of the Employer having annual compensation greater than $130,000
(as adjusted under Code Section 416(i)(l)); provided, that, no more than 50
Employees (or, if less, the greater of 3 or 10% of the Employees) shall be
treated as officers of the Employer;

 

  2. A 5% owner of the Employer; or

 

  3. A 1% owner of the Employer who has an annual compensation of more than
$150,000.

For purposes of the foregoing, annual compensation means compensation as defined
in Section 5.02.E.2. (so-called Section 415 compensation). The determination
period is the Plan Year containing the Determination Date. The determination of
who is a Key Employee will be made in accordance with Code Section 416(i)(1) and
the Regulations thereunder. An Employee who is not a Key Employee (and
Beneficiaries of that Employee) is a Non-Key Employee.

 

   -58-    12/13/2010



--------------------------------------------------------------------------------

  B. Determination Date means, for any Plan Year, the last day of the
immediately preceding Plan Year. In the case of a Plan’s initial Plan Year, the
last day of the initial Plan Year shall be considered the Determination Date for
that Plan Year.

 

  C. Valuation Date is the last day of the immediately preceding Plan Year.

Section 11.04. Aggregation of Plans. For purposes of Section 11.02, there will
be considered any other plans of Employer or any Affiliated Company which are
part of a required aggregation group and any other plan of Employer or any
Affiliated Company which is part of a permissive aggregation group (if such plan
or plans in a permissive aggregation group, when aggregated with this Plan,
would cause the Plan to be not top heavy). A required aggregation group
includes:

 

  A. Each qualified plan of the Employer and any Affiliated Company in which at
least one Key Employee participates; and

 

  B. Any other qualified plan of the Employer or any Affiliated Company which
enables a plan described in Subsection A. above to meet the requirements of Code
Section 401(a)(4) or 410.

A permissive aggregation group includes any plan or plans of the Employer or any
Affiliated Company which, when considered as a group with the required
aggregation group, would continue to satisfy the requirements of Code
Section 401(a)(4) and 410.

Section 11.05. Effect of Top Heavy Status. In the event the Plan is top heavy
for a Plan Year, the Plan shall meet the following requirements for that Plan
Year:

 

  A. Minimum Vesting. The vesting schedule set forth in Section 6.04 complies
with top heavy vesting so no change is required.

 

  B. Minimum Contributions.

 

  1.

Except as limited in Paragraph 2. below, this Plan will provide a minimum
contribution allocation (including allocation of forfeitures) for such Plan Year
for each non-key Participant (Non-Key Employees who are Participants, regardless
of the Participant’s level of Compensation or Hours of Service or whether an
elective contribution is made) in an amount equal to the lesser of 3% of such
Participant’s Compensation, or the largest percentage of Employer contributions
and forfeitures, as a percentage of Key Employee’s compensation, as limited by
Code Section 401(a)(17), allocated on behalf of any Key Employee for that year.
The minimum allocation is determined without regard to any Social Security
contribution and the minimum contribution shall be made even though, under other
Plan provisions, the Participant would not otherwise be entitled to receive an
allocation or would

 

   -59-    12/13/2010



--------------------------------------------------------------------------------

 

have received a lesser allocation for the year because of the Participant’s
failure to complete any specified Hours of Service requirement, the
Participant’s failure to make a mandatory contribution, or compensation is less
than a stated amount. For purposes of satisfying the minimum contribution
allocation, Employer contributions pursuant to salary reduction or matching
contributions or similar arrangements are not considered for purposes of these
minimum contribution provisions, but qualified non-elective Contributions
described in Section 401(m)(4)(C) may be treated as Employer contributions, and
matching contributions which are not subject to the requirements of Code
Sections 401(k) or 401(m) may be considered Employer contributions for purposes
of the minimum contributions under this Article XI (see, Regulation
Section 1.416-1, M-19). For purposes of the minimum contributions required by
this Section, “Compensation” shall mean compensation as defined in
Section 5.02.E.2.

 

  2. The minimum contribution requirements set forth above shall be reduced or
eliminated in the following circumstances:

 

  a. No minimum contribution will be required (or such minimum contribution
reduced) to the extent a Participant is covered under another Plan of the
Employer or an Affiliated Company under which all or any portion of the minimum
benefit or contribution is being accrued or made for such year for the
Participant in accordance with Code Section 416(c).

 

  b. No minimum contribution will be required for a Participant who is not
employed by the Employer on the last day of the Plan Year.

 

  C. Coordination with Other Plans. In the event that another defined
contribution or defined benefit plan maintained by the Employer or an Affiliated
Employer provides contributions or benefits on behalf of Participants in this
Plan, such other plan shall be treated as part of this Plan pursuant to
applicable principles (such as Rev. Rul. 81-202 or any successor ruling) in
determining whether this Plan satisfies the requirements of Section 11.05. Such
determination will be made upon the advice of counsel by the Administrative
Committee.

 

   -60-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE XII — MISCELLANEOUS PROVISIONS

Section 12.01. Purpose of Plan. The Plan has been adopted for the exclusive
benefit of Participants and their Beneficiaries, and under no circumstances
shall any part of the corpus or income of the Trust Fund be used for, or
diverted to, purposes other than for the exclusive benefit of those persons,
except as otherwise provided herein. The establishment of the Plan shall not be
construed as giving any Employee, or any other person, any legal or equitable
right against the Company, any other person or entity, or against the corpus or
income of the Trust Fund, unless such right is specifically provided in the
Plan.

Section 12.02. Successor and Transfers. A successor or another entity may, with
the consent of Company, adopt and continue the Plan. Upon the adoption of the
Plan by the successor, the Plan shall continue in full force and effect, and, in
this connection, the term “Company” shall be construed to include and apply to
the successor entity and the Employees who continue employment with such entity
(and its affiliates) will not be considered to have had a Severance from
Employment, and the rights of those Employees, in all respects, shall be the
same as if those Employees continued employment with Company (or adopting
Employer).

The Administrative Committee is authorized to enter into merger, consolidation
or transfer agreements with any other plan administrator, administrative
committee, trustee or other person. In the event of a merger or consolidation of
the Plan with, or in the case of any transfer of any assets or liabilities of
the Plan to, any other plan, each Participant in the Plan will receive a benefit
in the successor plan (or in the case of a transfer of part of the Participant’s
benefits, a combination of this Plan and the other plan) immediately after the
merger, consolidation, or transfer which is equal to or greater than the benefit
that the Participant would have been entitled to receive immediately before the
merger, consolidation, or transfer (if the Plan had then terminated).

Section 12.03. Adoption by Other Employers. Any entity with Employees which is
not already an Employer under this Plan, and which is otherwise legally
eligible, may in the future, with the consent and approval of the Senior Vice
President of Human Resources of the Company, adopt this Plan for all or any
classifications of persons in its employment, and thereby, from and after the
specified effective date, become an Employer under this Plan. In addition, if a
person becomes an Employee of the Company (or an adopting Employer) as part of
an acquisition, service with such prior organization may be taken into account
under this Plan to the extent specified in a written resolution of the Company,
or adopting Employer and consented to by the Senior Vice President of Human
Resources of the Company. However, the sole and absolute right to amend this
Plan is reserved to the Company. The adoption will become, as to the adopting
corporation or organization and its Employees, a part of this Plan, and may
contain such specific changes or variations in the Plan terms and provisions as
may be acceptable to the Company and/or Senior Vice President of Human Resources
of the Company. It will not be necessary for the adopting corporation or
organization to sign or execute the original or any amended Plan document or
Trust. The administrative powers and control of the Company as provided in this
Plan, including but not limited to the sole right of amendment, shall not be

 

   -61-    12/13/2010



--------------------------------------------------------------------------------

diminished by reason of the participation of any such adopting organization in
this Plan. An adopting Employer will have the right to discontinue or terminate
its participation in this Plan as to its Employees upon 60 days advance notice
to the Company.

In the event the Plan is adopted and maintained by more than one Employer, all
of the Employers maintaining the Plan and Trust will be regarded as a single
Employer for purposes of (i) determining an Employee’s eligibility to become and
remain a Participant in this Plan; (ii) determining an Employee’s status as a
Participant; (iii) determining an Employee’s Vested percentage of benefits; and
(iv) determining whether an Employee has incurred a Severance from Employment.

The determination of Highly Compensated Employees, Non-Highly Compensated
Employees, any corrective actions which the Administrative Committee determines
is necessary shall be made with regard to the Employees of the Employers which
have adopted this Plan. Separate testing may be applied, at the discretion of
the Administrative Committee, to the extent permitted by the Code, Regulations
issued thereunder and other applicable guidance.

The Company may on notice to any adopting Employer withdraw its consent and
approval for such entity to be an adopting Employer of this Plan. In such event,
or in the event an adopting Employer voluntarily elects to withdraw from the
Plan, the Administrative Committee will cause the Trustee to value the Trust
Fund as of a Valuation Date determined by the Administrative Committee and the
allocation of net income, loss, appreciation, or depreciation of the Trust Fund
will occur in accordance with Article V. After such allocations have been made,
the Administrative Committee will direct the Trustee to transfer to a separate
fund Trust Fund assets specified by the Administrative Committee having a value
equal to the Account balances of Participants of the withdrawing entity. A
withdrawing Employer may thereafter exercise, with respect of such separate
trust fund, all of the rights and powers with respect to the Trust Fund. The
plan of the withdrawing Employer will, until amended or terminated by the
withdrawing Employer, continue with the same terms as this Plan, except that,
with respect to the separate plan of the withdrawing Employer, the word
“Company” shall thereafter be considered to refer only to the withdrawing
Employer. Any discontinuance of participation by a withdrawing Employer will be
carried out so that each Participant or Beneficiary would (if the Plan and the
plan of the withdrawing Employer then terminated) receive a benefit immediately
after such discontinuance of participation which is equal to the benefit the
Participant or Beneficiary would have been entitled to receive immediately
before such discontinuance of participation.

Section 12.04. Unclaimed Account Procedure. When a Participant or Beneficiary
whose whereabouts are unknown may be forced to take a distribution under the
terms of the Plan (e.g., upon reaching Normal Retirement Age or upon termination
of the Plan), the Administrative Committee shall attempt to search for, or
ascertain, the whereabouts of such Participant or Beneficiary, using the
following procedures:

 

  A.

Certified Mail. The Administrative Committee will notify the Participant or
Beneficiary by certified or registered mail, return receipt requested, addressed
to his

 

   -62-    12/13/2010



--------------------------------------------------------------------------------

 

last-known address of record with the Administrative Committee that he is
entitled to a distribution under the Plan.

 

  B. Records of Related Plans. If the Participant or Beneficiary fails to
respond to the notice described above by either claiming his distributive share
or making his whereabouts known in writing to the Administrative Committee, the
Administrative Committee shall contact the Employer and the administrator(s) of
any other employee benefit plan or arrangement sponsored or maintained by the
Employer and request that the Employer and such administrator(s) search the
records of such other plans to ascertain whether a more current address for such
Participant or Beneficiary is available. Alternatively, the Administrative
Committee may request that the Employer or administrator(s) contact the missing
Participant or Beneficiary directly, or forward a letter to such Participant or
Beneficiary, and request that the Participant or Beneficiary contact the
Administrative Committee.

 

  C. Designated Beneficiary. In connection with a search of the records of the
Plan, or any related plan of the Employer, for a Participant’s current contact
information, the Administrative Committee shall attempt to identify and contact
any person that such Participant has designated as the Participant’s beneficiary
(whether primary or contingent) to determine whether such beneficiary has
updated information concerning the location of the Participant.

 

  D. Letter-Forwarding Service. If the Administrative Committee is unable to
locate the Participant or Beneficiary using the procedures set forth above, the
Administrative Committee may notify the appropriate governmental agency(ies) of
the Participant’s or Beneficiary’s failure to contact the Administrative
Committee or claim his distribution and shall request the governmental
agency(ies) to forward a notice to the Participant or Beneficiary on behalf of
the Administrative Committee in accordance with the procedures the governmental
agency(ies) has established for this purpose. The notice forwarded under this
procedure shall contain information allowing the Participant or Beneficiary to
contact the Administrative Committee and claim the distribution and shall
require a response by the Participant or Beneficiary within a reasonable period
of time as determined by the Administrative Committee.

In addition to using the procedures described above, the Administrative
Committee may attempt to locate the Participant or Beneficiary using other
available means, such as Internet search tools, commercial locator services, or
credit reporting agencies. In determining what other means may be appropriate,
the Administrative Committee will consider the size of the Participant’s or
Beneficiary’s account in relation to the cost of such other means of locating
the Participant or Beneficiary. The reasonable costs of searching for a missing
Participant or Beneficiary may be charged against the Participant’s or
Beneficiary’s Accounts in accordance with uniform rules established by the
Administrative Committee for this purpose. Pending location of the Participant
or Beneficiary, any investment direction of the Participant will continue to
control the investment of the Participant’s Accounts.

 

   -63-    12/13/2010



--------------------------------------------------------------------------------

If a Participant or Beneficiary cannot be located in accordance with the
procedures described above, the Participant or Beneficiary will be considered
“lost.” Once a Participant or Beneficiary is considered lost, the Plan may
(i) continue to maintain the Participant’s or Beneficiary’s benefit, (ii) cause
a forfeiture of the benefit which forfeiture will be used to reduced future
Employer contributions, (iii) transfer the amount to an appropriate state
unclaimed property fund; or (iv) transfer the benefit to an individual
retirement account, as described in Code Section 408(b), that has been
designated by the Plan Administrator for such purpose. If forfeiture occurs and
the missing Participant or Beneficiary subsequently files a claim, upon
verification of the claim, the amount which was forfeited will be reinstated,
without interest, unless it was deposited with a governmental agency (e.g.,
unclaimed property fund) or transferred to individual retirement account.

If a payment from the Plan has been issued in the form of a check or other draft
that remains outstanding for a reasonable period of time (not less than 90 days)
and the Committee has been unable to locate the payee after reasonable efforts
to do so or the payee has refused (expressly or impliedly) to cash the check or
other draft then the amount of such check or other draft may be forfeited,
redeposited in the Plan (if necessary), and used to reduce future Employer
contributions or to defray Plan expenses. If the payee subsequently makes a duly
verified claim for payment of any forfeited amount then such amount will be
restored to the benefit of the payee, without adjustment for interest or other
gains or losses from the date of forfeiture, and paid to the payee in due
course.

Section 12.05. Spendthrift Provisions. All benefits payable under the Plan,
whether upon retirement, death, or other Severance from Employment, shall be
exempt from attachment, garnishment, or other legal process by any creditors of
any Participant or any Beneficiary and shall not be subject to alienation,
anticipation, commutation, pledge, encumbrance, or assignment by any Participant
or Beneficiary.

The preceding sentence will also apply to the creation, assignment, or
recognition of a right to any amount payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined to be a
qualified domestic relations order, as defined in Code Section 414(p).

Distributions to an alternate payee pursuant to a qualified domestic relations
order will be permitted by this Plan with respect to a Participant who has not
incurred a Severance from Employment before such Participant has attained the
earliest retirement age (as defined in Code Section 414(p)). Distributions to an
alternate payee prior to the Participant’s earliest retirement age under the
preceding sentence shall be permitted only in accordance with the following:

The domestic relations order provides for such distribution to an alternate
payee prior to the Participant’s earliest retirement age or the order provides
for such earlier distribution pursuant to an agreement between the Plan and the
alternate payee authorizing such distribution; and

The alternate payee must consent in writing to such distribution (on such form
or forms as prescribed for this purpose) prior to the Participant’s earliest
retirement age. Nothing in this Section will be construed as permitting any
distribution to any Participant prior to the time such distributions are
otherwise provided for in Article VI, or as permitting any alternate payee to
receive a form of payment not otherwise permitted under the terms of this Plan.

 

   -64-    12/13/2010



--------------------------------------------------------------------------------

An alternate payee, once a separate account has been established on behalf of
the alternate payee, shall direct the investment of such account in the same
manner as if such alternate payee was a Participant.

The Beneficiary of any benefits assigned to alternate payee under a domestic
relations order will be such person or persons designated in a qualified
domestic relations order or as the alternate payee may designate; which
designation may include, but will not be limited to alternate payee’s estate.
All designations will be clearly set forth in the domestic relations order or on
such form or forms as the Administrative Committee shall prescribe for such
purpose.

Section 12.06. Corrective Action. The Administrative Committee may correct
mistakes relating to this Plan as it may deem appropriate in its sole
discretion. The Employer may, in the Employer’s sole discretion, elect to make
special contributions to the Plan in order to correct such mistakes. Any such
contribution shall be allocated as specified by the Administrative Committee.

Section 12.07. Binding Upon Heirs, Assigns, Etc. The Plan shall be binding upon
all Participants and Beneficiaries and upon their heirs, executors,
administrators, successors, and assigns.

Section 12.08. Interpretation and Governing Law. It is Employer’s intention that
the Plan comply with and satisfy the applicable provisions of the Code and
ERISA. In all other respects, the Plan shall be governed by and interpreted in
accordance with the laws of the State of Kansas.

Section 12.09. Changes in Vesting Schedule. If the Plan’s vesting schedule is
amended in any way that directly or indirectly affects the computation of the
Participant’s nonforfeitable percentage or if the Plan is deemed amended by an
automatic change to or from a top heavy vesting schedule, each Participant with
at least three Vesting Computation Years (determined without regard to any
provisions that cause certain Vesting Computation Years not to be taken into
account) may elect, within a reasonable period after the adoption of the
amendment or change, to have the nonforfeitable percentage computed under the
Plan without regard to such amendment or change.

The period during which the election may be made shall commence with the date
the amendment is adopted or deemed to be made and shall end on the latest of:
(i) 60 days after the amendment is adopted; (ii) 60 days after the amendment
becomes effective; or, (iii) 60 days after the Participant is issued written
notice of the amendment by the Employer or Administrative Committee.

Section 12.10. Return of Contributions. All contributions to the Plan are
conditioned upon the Plan’s qualification under Code Section 401 and upon their
deductibility under Code Section 404. If, upon the initial request for
qualification the qualification of the Plan is denied or deductions for
contributions to the Plan are disallowed, in whole or in part, then the
Employer’s contributions to the Plan shall be returned to Employer within

 

   -65-    12/13/2010



--------------------------------------------------------------------------------

one year from the date of denial of qualification of the Plan or disallowance of
deductions (to the extent of the disallowance), as the case may be. As an
additional exception to the nonreversion rule of this Section, in case any
contribution is made by Employer by virtue of a mistake of fact, such mistaken
contribution may be returned to Employer within one year after payment of the
contribution; provided, that, earnings attributable to the mistaken contribution
or disallowed deduction may not be returned, but losses attributable thereto
shall reduce the amount to be returned.

Section 12.11. Notices. Except as otherwise provided in this Plan, any notices
or communications required to be given herein by any Participant, Employer, the
Company, Administrative Committee or other person, shall be deemed given when
delivered or when placed in the United States mail in an envelope addressed to
the last communicated address of the person to whom the notice is being given,
with adequate postage thereon prepaid.

Section 12.12. Separate Liability. Except to the extent imposed by law, no
fiduciary shall have the duty to question whether any other fiduciary is
fulfilling all the responsibilities imposed upon such other fiduciary by this
Plan, by ERISA, the Code, or by any regulations or rulings issued under ERISA or
the Code. No fiduciary shall have any liability for a breach of fiduciary
responsibility of another fiduciary with respect to this Plan unless it
participates knowingly in such breach, knowingly undertakes to conceal such
breach, has actual knowledge of such breach and fails to take reasonable
remedial action to remedy such breach, or, through its negligence in performing
its own specific fiduciary responsibilities, it has enabled such other fiduciary
to commit a breach of the latter’s fiduciary responsibilities.

Section 12.13. Word Usage. Wherever any words are used herein in the masculine
or neuter gender, they shall be construed as though they were used in the
feminine, masculine or neuter gender, as the context may require, and vice
versa, and wherever any words are used herein in the singular form they shall be
construed as though they were also used in the plural form, as the context may
require, and vice versa.

Section 12.14. Erroneous Payments. If any person receives any payment that the
Administrative Committee in its sole discretion later determines the person was
not entitled to receive, such person shall be required to make reimbursement to
the Plan. In addition, the Administrator shall have the right to offset any
future payment against amounts that the person was not otherwise entitled to
receive.

Section 12.15. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between an Employer and any
Employee. Nothing herein contained shall be deemed to give any Employee the
right to be retained in the employ of an Employer or to interfere with the right
of the Employer to discharge any Employee at any time without regard to the
effect such discharge might have on the Employee as a Participant under this
Plan.

Section 12.16. Minors and Incompetents. If any person to whom a benefit is
payable under this Plan is legally incompetent, the

 

   -66-    12/13/2010



--------------------------------------------------------------------------------

Administrative Committee may direct the Trustee to make such payment to that
person’s legal representative. In the case of a minor, the Administrative
Committee is authorized to delay distributions until such person is no longer a
minor, or to pay any benefit to a court appointed conservator for such minor.

Section 12.17. Indemnification by Employer. Employer shall indemnify and save
harmless each member of its governing body and any employee of the Company (or
any employer), from and against losses resulting from liability which they may
be subjected by reason of any act or conduct (except willful or wanton
misconduct) in their official capacities in the administration of this Plan.
Expenses shall include the amount of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted, or a proceeding brought in settlement thereof. The foregoing right of
indemnification shall be in addition to any other rights to which any such
person may be entitled as a matter of law. The indemnification provision of this
Section shall not relieve such person of any liability he may have under ERISA
for breach of a fiduciary duty.

Section 12.18. Severability Clause. If any provision of the Plan is held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity of the Plan, or any other provisions of the Plan, and the Plan
shall be construed and enforced as if the invalid provision had not been
included in the Plan.

Section 12.19. Headings. The headings used in this Plan are for reference
purposes only and shall not be deemed to limit or affect in any way the meaning
or interpretation of any of the terms and provisions herein.

Section 12.20. Action by Employer. Whenever an Employer under the terms of this
Plan is permitted or required to do or perform any act or matter or thing, it
shall be authorized by the Employer’s governing board or body or shall be
performed by an officer or other delegate thereunto duly authorized thereby.

Section 12.21. USERRA and Qualified Military Service. The provisions of this
Section incorporate rules applicable to Participants performing Qualified
Military Service or other service in the uniformed services.

 

  A. USERRA Rights Generally. The treatment of a Participant under the Plan with
respect to Qualified Military Service will be provided in accordance with
Section 414(u) of the Code.

 

  B. Survivor Benefits. Effective for military deaths occurring on or after
January 1, 2007, if a Participant dies while performing Qualified Military
Service, the survivor(s) of the Participant are entitled to any additional
benefits (e.g., death benefit, accelerated vesting, etc.), other than benefit
accruals relating to the period of Qualified Military Service, that otherwise
would be provided under the Plan had the Participant resumed and then terminated
employment on account of death.

 

   -67-    12/13/2010



--------------------------------------------------------------------------------

  C. Differential Pay. For purposes of applying any Code-based requirements to
this Plan, including, but not limited to, the limitations under Code Section 415
and any applicable nondiscrimination requirement, a Participant receiving a
Differential Wage Payment will be treated as an employee of the Employer making
the payment, and the Differential Wage Payment will be treated as “compensation”
of the Participant receiving the payment.

 

  D. Definitions. As used in this Section, the following terms have the
following meanings:

 

  1. “Qualified Military Service” means any service in the uniformed services
(as defined in chapter 43 of title 38, United States Code, as in effect on
December 12, 1994) by any individual if such individual is entitled to
reemployment rights under such chapter with respect to such service.

 

  2. “Differential Wage Payment” means any payment that (i) is made by an
Employer to a Participant with respect to any period during which the
Participant is performing service in the uniformed services (as defined in
chapter 43 of title 38, United States Code) while on active duty for a period of
more than 30 days, and (ii) represents all or a portion of the wages the
Participant would have received from the Employer if the Participant were
performing service for the Employer.

Section 12.22. Fees and Expenses. Fees and expenses associated with the Plan may
be paid out of the Trust Fund deposited with Trustee, or, at the sole discretion
of the Company, may be paid directly by the Company or adopting Employers.

Section 12.23. Use of Electronic Media. Notwithstanding any provision of the
Plan to the contrary, including provisions requiring the use of a written
instrument, the Administrative Committee and/or Committee may establish
procedures for the use of electronic media in communications and transactions
between or among the Plan, the Administrative Committee, the Trustee and/or
Participants. Electronic media may include, but are not limited to, the
Internet, e-mail, Intranet systems, and automated telephonic response systems.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and on its behalf, this 19th day of January, 2011.

 

HAWKER BEECHCRAFT CORPORATION By  

/s/ Rich Jiwanlal

 

   -68-    12/13/2010



--------------------------------------------------------------------------------

ATTEST:

 

/s/ Clay Graham

 

   -69-    12/13/2010



--------------------------------------------------------------------------------

EXHIBIT A

INDIVIDUALS EXCLUDED FROM PLAN ELIGIBILITY

Individuals classified in the categories designated below shall not be an
“Eligible Employee” for purposes of this Plan. Currently the designated groups
are: